Exhibit 10.3

 

Execution Version

 

SECOND AMENDED AND RESTATED AGREEMENT OF

 

EXEMPTED LIMITED PARTNERSHIP

 

OF

 

ARES OFFSHORE HOLDINGS L.P.

 

Dated June 8, 2016

 

THE PARTNERSHIP UNITS OF ARES OFFSHORE HOLDINGS L.P. HAVE NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933, THE SECURITIES LAWS OF ANY STATE,
PROVINCE OR ANY OTHER APPLICABLE SECURITIES LAWS AND ARE BEING SOLD IN RELIANCE
UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
SUCH LAWS. SUCH UNITS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY
TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OR PROVINCE, AND ANY OTHER APPLICABLE SECURITIES LAWS;
(II) THE TERMS AND CONDITIONS OF THIS SECOND AMENDED AND RESTATED LIMITED
PARTNERSHIP AGREEMENT; AND (III) ANY OTHER TERMS AND CONDITIONS AGREED TO IN
WRITING BETWEEN THE GENERAL PARTNER AND THE APPLICABLE LIMITED PARTNER. THE
UNITS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS; THIS
SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT; AND ANY OTHER TERMS
AND CONDITIONS AGREED TO IN WRITING BY THE GENERAL PARTNER AND THE APPLICABLE
LIMITED PARTNER. THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH UNITS WILL
BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN
INDEFINITE PERIOD OF TIME.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

Section 1.1

Definitions

1

Section 1.2

Interpretation

10

 

 

 

ARTICLE II

FORMATION, TERM, PURPOSE AND POWERS

10

 

 

 

Section 2.1

Continuation; Name; Foreign Jurisdictions

10

Section 2.2

Business Purpose

11

Section 2.3

Term

11

Section 2.4

Registered Office

11

Section 2.5

Principal Office

12

Section 2.6

Powers of the Partnership

12

Section 2.7

Partners; Admission of New Partners

12

Section 2.8

Withdrawal

12

 

 

 

ARTICLE III

MANAGEMENT

12

 

 

 

Section 3.1

General Partner

12

Section 3.2

Compensation

14

Section 3.3

Expenses

14

Section 3.4

Officers

14

Section 3.5

Authority of Partners

15

Section 3.6

Action by Written Consent or Ratification

15

 

 

 

ARTICLE IV

DISTRIBUTIONS

15

 

 

 

Section 4.1

Distributions

15

Section 4.2

Liquidation Distribution

16

Section 4.3

Limitations on Distribution

16

Section 4.4

Clawbacks

17

 

 

 

ARTICLE V

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; TAX ALLOCATIONS; TAX MATTERS

17

 

 

 

Section 5.1

Initial Capital Contributions

17

Section 5.2

No Additional Capital Contributions

17

Section 5.3

Capital Accounts

17

Section 5.4

Allocations of Profits and Losses

18

Section 5.5

Special Allocations

18

Section 5.6

Tax Allocations

20

Section 5.7

Tax Advances

20

Section 5.8

Tax Matters

20

Section 5.9

Other Allocation Provisions

21

 

 

 

ARTICLE VI

BOOKS AND RECORDS; REPORTS

21

 

 

 

Section 6.1

Books and Records

21

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE VII

PARTNERSHIP UNITS

22

 

 

 

Section 7.1

Units

22

Section 7.2

Register

22

Section 7.3

Registered Partners

23

 

 

 

ARTICLE VIII

VESTING; FORFEITURE OF INTERESTS; TRANSFER RESTRICTIONS

23

 

 

 

Section 8.1

Vesting of Unvested Units

23

Section 8.2

Forfeiture of Units

23

Section 8.3

Limited Partner Transfers

24

Section 8.4

Mandatory Exchanges

25

Section 8.5

Encumbrances

25

Section 8.6

Further Restrictions

25

Section 8.7

Rights of Assignees

26

Section 8.8

Admissions, Withdrawals and Removals

27

Section 8.9

Admission of Assignees as Substitute Limited Partners

27

Section 8.10

Withdrawal and Removal of Limited Partners

28

 

 

 

ARTICLE IX

DISSOLUTION, LIQUIDATION AND TERMINATION

28

 

 

 

Section 9.1

No Commencement of Winding Up

28

Section 9.2

Events Causing Commencement of Winding Up

28

Section 9.3

Distribution upon Dissolution

29

Section 9.4

Time for Liquidation

29

Section 9.5

Dissolution

29

Section 9.6

Claims of the Partners

29

Section 9.7

Survival of Certain Provisions

30

 

 

 

ARTICLE X

LIABILITY AND INDEMNIFICATION

30

 

 

 

Section 10.1

Duties; Liabilities; Exculpation

30

Section 10.2

Indemnification

32

 

 

 

ARTICLE XI

MISCELLANEOUS

34

 

 

 

Section 11.1

Dispute Resolution

34

Section 11.2

Severability

35

Section 11.3

Binding Effect

36

Section 11.4

Further Assurances

36

Section 11.5

Expenses

36

Section 11.6

Amendments and Waivers

36

Section 11.7

No Third Party Beneficiaries

38

Section 11.8

Power of Attorney

38

Section 11.9

Letter Agreements; Schedules

38

Section 11.10

Governing Law; Separability

38

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 11.11

Notices

39

Section 11.12

Counterparts

39

Section 11.13

Cumulative Remedies

39

Section 11.14

Entire Agreement

39

Section 11.15

Partnership Status

39

Section 11.16

Limited Partner Representations

39

 

 

 

ARTICLE XII

TERMS, PREFERENCES, RIGHTS, POWERS AND DUTIES OF THE SERIES A PREFERRED MIRROR
UNITS

40

 

 

 

Section 12.1

Designation

40

Section 12.2

Definitions

41

Section 12.3

Distributions

43

Section 12.4

Rank

44

Section 12.5

Redemption

45

Section 12.6

Distribution Rate

45

Section 12.7

Voting

45

Section 12.8

Liquidation Rights

46

Section 12.9

Amendments and Waivers

47

Section 12.10

No Conversion

47

Section 12.11

No Third Party Beneficiaries

47

 

iii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED AGREEMENT OF
EXEMPTED LIMITED PARTNERSHIP
OF
ARES OFFSHORE HOLDINGS L.P.

 

SECOND AMENDED AND RESTATED AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP (this
“Agreement”) of Ares Offshore Holdings L.P. (the “Partnership”), dated June 8,
2016, among AOF Holdco LLC, a Delaware limited liability company, as general
partner, and the Limited Partners (as defined herein) of the Partnership.

 

WHEREAS, the Partnership was formed as a Cayman Islands exempted limited
partnership by executing the Initial Exempted Limited Partnership Agreement of
the Partnership, dated March 28, 2014 (the “Initial Partnership Agreement”), and
by filing a registration statement pursuant to Section 9 of the ELP Law with the
Registrar of Exempted Limited Partnerships of the Cayman Islands on March 28,
2014 (the “Registration Statement”);

 

WHEREAS, Ares Offshore Holdings, Ltd., a Cayman Islands limited company (the
“Prior General Partner”) and Ares Investments Holdings LLC (the “Initial Limited
Partner”) amended and restated the Initial Partnership Agreement on May 1, 2014
(the “A&R Partnership Agreement”) and the A&R Partnership Agreement was amended
by the Prior General Partner on January 1, 2015 by Amendment No. 1 to the A&R
Partnership Agreement (as amended, the “Amended A&R LP Agreement”);

 

WHEREAS, with the written consent of the Prior General Partner, the Prior
General Partner was replaced by the General Partner on or about August 4, 2015;
and

 

WHEREAS, pursuant to its authority under Section 11.6, the General Partner
desires to amend and restate the Amended A&R LP Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Definitions.  Unless the context
otherwise requires, the following terms shall have the following meanings for
purposes of this Agreement:

 

“A&R Partnership Agreement” has the meaning set forth in the preamble of this
Agreement.

 

“Additional Credit Amount” has the meaning set forth in Section 4.1(b)(ii).

 

“Adjusted Capital Account Balance” means, with respect to each Partner, the
balance in such Partner’s Capital Account adjusted (i) by taking into account
the adjustments, allocations and distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6); and (ii) by adding to such
balance such Partner’s share of Partnership Minimum Gain and Partner Nonrecourse
Debt Minimum Gain, determined pursuant to Treasury Regulations

 

1

--------------------------------------------------------------------------------


 

Sections 1.704-2(g) and 1.704-2(i)(5), any amounts such Partner is obligated to
restore pursuant to any provision of this Agreement or by applicable Law. The
foregoing definition of Adjusted Capital Account Balance is intended to comply
with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” has the meaning set forth in the preamble of this Agreement.

 

“Alleghany” means Alleghany Insurance Holdings LLC, a Delaware limited liability
company.

 

“Alleghany Permitted Transferee” means any Affiliate of Alleghany (other than
any Person that is a competitor of any Ares Company or whose ownership of equity
interests in any entity that is a member of the Ares Operating Group or the
Issuer would restrict the operations of any Ares Company, in each case, as
determined in good faith by the Issuer).

 

“Amended A&R LP Agreement” has the meaning set forth in the preamble of this
Agreement.

 

“Amended Tax Amount” has the meaning set forth in Section 4.1(b)(ii).

 

“Ares Company” means any of (i) the Issuer, (ii) Ares GP, (iii) Ares Voting LLC,
a Delaware limited liability company, (iv) any entity that is or becomes part of
the Ares Operating Group and (v) any entity in which any the foregoing directly
or indirectly owns a majority interest or which any of the foregoing controls,
or through which any of the foregoing directly or indirectly manages, directs or
invests in a Fund, but excluding any Fund.

 

“Ares Operating Group” means, collectively, (i) Ares Domestic Holdings L.P., a
Delaware limited partnership, (ii) the Partnership, (iii) Ares Holdings L.P., a
Delaware limited partnership, (iv) Ares Investments L.P., a Delaware limited
partnership, (v) Ares Real Estate Holdings L.P., a Delaware limited partnership,
and (vi) any future entity designated by Ares GP in its discretion as an Ares
Operating Group entity for purposes of this Agreement.

 

“Ares Owners Class IND Units” has the meaning given to “Class IND Units” in the
Ares Owners LP Agreement.

 

“Ares Owners Class OG Units” has the meaning given to “Class OG Units” in the
Ares Owners LP Agreement.

 

“Ares Owners LP” means Ares Owners Holdings L.P., a Delaware limited
partnership.

 

2

--------------------------------------------------------------------------------


 

“Ares Owners LP Agreement” means the limited partnership agreement of Ares
Owners LP.

 

“Ares Owners Mirror Units” means Class Mirror Units (as defined in the Ares
Owners LP Agreement).

 

“Assignee” has the meaning set forth in Section 8.7.

 

“Assumed Tax Rate” means the highest effective marginal combined U.S. federal,
state and local income tax rate for a Fiscal Year prescribed for an individual
or corporate resident in Los Angeles, California or New York, New York,
whichever is higher (taking into account (a) the nondeductibility of expenses
subject to the limitation described in Section 67(a) of the Code and (b) the
character (e.g., long-term or short-term capital gain or ordinary or exempt
income) of the applicable income, but not taking into account the deductibility
of state and local income taxes for U.S. federal income tax purposes). For the
avoidance of doubt, the Assumed Tax Rate will be the same for all Partners.

 

“Available Cash” means, with respect to any fiscal period, the amount of cash on
hand which the General Partner, in its sole discretion, deems available for
distribution to the Partners, taking into account all debts, liabilities and
obligations of the Partnership then due and amounts which the General Partner,
in its sole discretion, deems necessary to expend or retain for working capital
or otherwise or to place into reserves.

 

“Capital Account” means the separate capital account maintained for each Partner
in accordance with Section 5.3 hereof.

 

“Capital Contribution” means, with respect to any Partner, the aggregate amount
of money contributed to the Partnership and the Carrying Value of any property
(other than money), net of any liabilities assumed by the Partnership upon
contribution or to which such property is subject, contributed to the
Partnership pursuant to Article V.

 

“Carrying Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for U.S. federal income tax purposes, except that the initial
carrying value of assets contributed to the Partnership shall be their
respective gross fair market values on the date of contribution as determined by
the General Partner, and the Carrying Values of all Partnership assets shall be
adjusted to equal their respective fair market values, in accordance with the
rules set forth in Treasury Regulation Section 1.704-1(b)(2)(iv)(f), except as
otherwise provided herein, as of: (a) the date of the acquisition of any
additional Partnership interest by any new or existing Partner in exchange for
more than a de minimis Capital Contribution; (b) the date of the distribution of
more than a de minimis amount of Partnership assets to a Partner; (c) the date a
Partnership interest is relinquished to the Partnership; or (d) any other date
specified in the Treasury Regulations; provided that adjustments pursuant to
clauses (a), (b) (c) and (d) above shall be made only if such adjustments are
deemed necessary or appropriate by the General Partner to reflect the relative
economic interests of the Partners. The Carrying Value of any Partnership asset
distributed to any Partner shall be adjusted immediately before such
distribution to equal its fair market value. In the case of any asset that has a
Carrying Value that differs from its adjusted tax basis, Carrying Value shall be
adjusted by the amount of depreciation calculated for purposes

 

3

--------------------------------------------------------------------------------


 

of the definition of “Profits (Losses)” rather than the amount of depreciation
determined for U.S. federal income tax purposes, and depreciation shall be
calculated by reference to Carrying Value rather than tax basis once Carrying
Value differs from tax basis.

 

“Class” means the classes of Units into which the interests in the Partnership
may be classified or divided from time to time by the General Partner in its
sole discretion pursuant to the provisions of this Agreement. As of the date
hereof, the only Classes of Units are Class A Units and Series A Preferred
Mirror Units. Subclasses within a Class shall not be separate Classes for
purposes of this Agreement. For all purposes hereunder and under the ELP Law,
only such Classes expressly established under this Agreement, including by the
General Partner in accordance with this Agreement, shall be deemed to be a class
of interests in the Partnership. For the avoidance of doubt, to the extent that
the General Partner holds interests of any Class, the General Partner shall not
be deemed to hold a separate Class of such interests from any other Partner
because it is the General Partner.

 

“Class A Units” means the Units of partnership interest in the Partnership
designated as the “Class A Units” herein and having the rights pertaining
thereto as are set forth in this Agreement.

 

“Clawback Obligation” has the meaning set forth in Section 4.4.

 

“Code” means the Internal Revenue Code of 1986.

 

“Common Units” means common units representing partner interests of the Issuer.

 

“Consenting Party” has the meaning set forth in Section 11.1(a).

 

“Contingencies” has the meaning set forth in Section 9.3(a).

 

“Conversion” has the meaning set forth in the recitals.

 

“Corresponding Rate” means the number of Class A Units that would be forfeited
or cancelled upon the forfeiture or cancellation of Ares Owners Mirror Units or
Common Units pursuant to any agreements governing such Ares Owners Mirror Units
or Common Units, as applicable. As of the Effective Date, the Corresponding Rate
shall be 1 for 1.  The Corresponding Rate shall be adjusted accordingly by the
General Partner in its sole discretion upon: (a) any subdivision (by any unit
split, unit distribution, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse unit split, reclassification,
reorganization, recapitalization or otherwise) of the Class A Units that is not
accompanied by an identical subdivision or combination of the Ares Owners Mirror
Units, as applicable, or Common Units, as applicable; or (b) any subdivision (by
any unit split, unit distribution, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse unit split,
reclassification, reorganization, recapitalization or otherwise) of the Ares
Owners Mirror Units, as applicable, or Common Units, as applicable, that is not
accompanied by an identical subdivision or combination of the Class A Units.

 

“Covered Person” has the meaning set forth in Section 10.2.

 

4

--------------------------------------------------------------------------------


 

“Credit Amount” has the meaning set forth in Section 4.1(b)(ii).

 

“Creditable Non-U.S. Tax” means a non-U.S. tax paid or accrued for U.S. federal
income tax purposes by the Partnership, in either case to the extent that such
tax is eligible for credit under Section 901(a) of the Code. A non-U.S. tax is a
Creditable Non-U.S. Tax for these purposes without regard to whether a partner
receiving an allocation of such non-U.S. tax elects to claim a credit for such
amount. This definition is intended to be consistent with the term “creditable
foreign tax” in Treasury Regulations Section 1.704-1(b)(4)(viii), and shall be
interpreted consistently therewith.

 

“Effective Date” means May 1, 2014.

 

“ELP Law” means The Exempted Limited Partnership Law (2013 Revision).

 

“Encumbrance” means any mortgage, hypothecation, claim, lien, encumbrance,
conditional sales or other title retention agreement, right of first refusal,
preemptive right, pledge, option, charge, security interest or other similar
interest, easement, judgment or imperfection of title of any nature whatsoever.

 

“ERISA” means The Employee Retirement Income Security Act of 1974.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934.

 

“Exchange Agreement” means the exchange agreement, dated as of or about the
Effective Date, among the Issuer, the Ares Operating Group entities, the limited
partners of the Ares Operating Group entities (or their designees or Affiliates)
from time to time party thereto, and the other parties thereto.

 

“Exchange Transaction” means an exchange of Class A Units for Common Units
pursuant to, and in accordance with, the Exchange Agreement or, if the Issuer
and the exchanging Limited Partner shall mutually agree, a Transfer of Class A
Units to the Issuer, the Partnership or any of their subsidiaries for other
consideration.

 

“Event of Withdrawal” has the meaning set forth in Section 9.2(d).

 

“Family Member” means, with respect to any Limited Partner who is a natural
person, such Limited Partner’s spouse, parents, siblings and children and any
other natural person who occupies the same principal residence as such Limited
Partner, and the spouses, descendants and ancestors of each of the foregoing.

 

“Final Tax Amount” has the meaning set forth in Section 4.1(b)(ii).

 

“Fiscal Year” means the period commencing on January 1 and ending on December 31
of each year, except (a) for the short taxable years in the years of the
Partnership’s formation and termination and (b) as otherwise elected by the
General Partner in its sole discretion or required by the Code.

 

5

--------------------------------------------------------------------------------


 

“Fund” means any fund, investment vehicle or account whose investments are
managed or advised by an Ares Company.

 

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time.

 

“General Partner” means AOF Holdco LLC, a Delaware limited liability company, or
any successor general partner admitted to the Partnership in accordance with the
terms of this Agreement.

 

“Gross Ordinary Income” has the meaning assigned to such term in Section 5.5(d).

 

“Indemnitee” means (a) the General Partner, (b) any Person who is or was a “tax
matters partner” (as defined in the Code prior to amendment by P.L. 114-74) or
“partnership representative” (as defined in Section 6223 of the Code after
amendment by P.L. 114-74), officer or director of the General Partner, (c) any
officer or director of the General Partner who is or was serving at the request
of the General Partner as a director, officer, employee, trustee, fiduciary,
partner, tax matters partner, partnership representative, member,
representative, agent or advisor of another Person; provided that a Person shall
not be an Indemnitee by reason of providing, on a fee-for-services basis or
similar arm’s-length compensatory basis, agency, advisory, consulting, trustee,
fiduciary or custodial services, (d) any Person the General Partner in its sole
discretion designates as an “Indemnitee” for purposes of this Agreement and
(e) any heir, executor or administrator with respect to Persons named in clauses
(a) through (d).

 

“Initial Limited Partner” has the meaning set forth in the preamble of this
Agreement.

 

“Initial Partnership Agreement” has the meaning set forth in the preamble of
this Agreement.

 

“Issuer” means Ares Management, L.P., a Delaware limited partnership.

 

“Issuer General Partner” means Ares Management GP LLC, a Delaware limited
liability company and the general partner of the Issuer, or any successor
general partner of the Issuer.

 

“Issuer Limited Partnership Agreement” means the Second Amended and Restated
Agreement of Limited Partnership of the Issuer, dated on or about the date
hereof.

 

“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Partnership or any Partner, as the case may be.

 

“Limited Partner” means each of the Persons from time to time listed as a
limited partner in the books and records of the Partnership, and, for purposes
of Sections 8.1, 8.2, 8.3, 8.4, 8.5 and 8.6, any Permitted Transferee of such
Limited Partner.

 

“Liquidation Agent” has the meaning set forth in Section 9.3.

 

6

--------------------------------------------------------------------------------


 

“Net Taxable Income” has the meaning set forth in Section 4.1(b)(i).

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b).  The amount of Nonrecourse Deductions of the Partnership for
a fiscal year equals the net increase, if any, in the amount of Partnership
Minimum Gain of the Partnership during that fiscal year, determined according to
the provisions of Treasury Regulations Section 1.704-2(c).

 

“Officer” means each Person designated as an officer of the Partnership by the
General Partner pursuant to and in accordance with the provisions of
Section 3.4, subject to any resolutions of the General Partner appointing such
Person as an officer of the Partnership or relating to such appointment.

 

“Partially Unvested Partner” means any Partner with Unvested Units.

 

“Partner Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations
Section 1.704-2(b)(4)) equal to the Partnership Minimum Gain that would result
if such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in Treasury Regulations Section 1.752-1(a)(2)) determined in accordance
with Treasury Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).

 

“Partners” means, at any time, each Person listed as a Partner (including the
General Partner) on the books and records of the Partnership, in each case for
so long as he, she or it remains a partner of the Partnership as provided
hereunder.

 

“Partnership” has the meaning set forth in the preamble of this Agreement.

 

“Partnership Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Permitted Transferee” means, with respect to a Limited Partner, (a) its
Principal, if any, (b) any trust for the primary benefit of the Family Members
of such Limited Partner or the Family Members of such Limited Partner’s
Principal; provided that, in each case, either (i) such Limited Partner or its
Principal, if any or (ii) a bona fide third party trustee continues to hold,
directly or indirectly, 100% of the voting interests of such trust until the
death or legal incapacity of such Limited Partner or its Principal, if any; or
(c) any entity of which such Limited Partner and any Permitted Transferees or
Family Members of such Limited Partner collectively are beneficial owners of
100% of the equity interests; provided that either such (i) Limited Partner or
its Principal, if any, or (ii) a bona fide third party trustee continues to
hold, directly or indirectly, 100% of the voting interests of such entity until
the death or legal incapacity of such Limited Partner or its Principal, if any.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association
(including any group, organization, co-tenancy, plan, board, council or
committee), government (including a country, state, county,

 

7

--------------------------------------------------------------------------------


 

or any other governmental or political subdivision, agency or instrumentality
thereof) or other entity (or series thereof).

 

“Preferred Units” means a Class of Units, in one or more series, designated as
“Preferred Units,” which entitles the holder thereof to a preference with
respect to the payment of distributions over the Class A Units and any other
Junior Units then outstanding as set forth herein.

 

“Primary Indemnification” has the meaning set forth in Section 10.2(a).

 

“Principal,” with respect to any Limited Partner, has the meaning set forth in a
Supplemental Agreement applicable to such Limited Partner.

 

“Prior General Partner” has the meaning set forth in the preamble of this
Agreement.

 

“Profits” and “Losses” means, for each Fiscal Year or other period, the taxable
income or loss of the Partnership, or particular items thereof, determined in
accordance with the accounting method used by the Partnership for U.S. federal
income tax purposes with the following adjustments: (a) all items of income,
gain, loss or deduction allocated pursuant to Section 5.5 shall not be taken
into account in computing such taxable income or loss; (b) any income of the
Partnership that is exempt from U.S. federal income taxation and not otherwise
taken into account in computing Profits and Losses shall be added to such
taxable income or loss; (c) if the Carrying Value of any asset differs from its
adjusted tax basis for U.S. federal income tax purposes, any gain or loss
resulting from a disposition of such asset shall be calculated with reference to
such Carrying Value; (d) upon an adjustment to the Carrying Value (other than an
adjustment in respect of depreciation) of any asset, pursuant to the definition
of Carrying Value, the amount of the adjustment shall be included as gain or
loss in computing such taxable income or loss; (e) if the Carrying Value of any
asset differs from its adjusted tax basis for U.S. federal income tax purposes,
the amount of depreciation, amortization or cost recovery deductions with
respect to such asset for purposes of determining Profits and Losses, if any,
shall be an amount which bears the same ratio to such Carrying Value as the U.S.
federal income tax depreciation, amortization or other cost recovery deductions
bears to such adjusted tax basis (provided that if the U.S. federal income tax
depreciation, amortization or other cost recovery deduction is zero, the General
Partner may use any reasonable method for purposes of determining depreciation,
amortization or other cost recovery deductions in calculating Profits and
Losses); and (f) except for items in (a) above, any expenditures of the
Partnership not deductible in computing taxable income or loss, not properly
capitalizable and not otherwise taken into account in computing Profits and
Losses pursuant to this definition shall be treated as deductible items.

 

“Relevant Entity” means any Ares Company and any entity in which any Ares
Company, directly or indirectly, owns any interest, and any Fund to which any
Ares Company provides services.

 

“Registration Statement” has the meaning set forth in the recitals.

 

“Securities Act” means the U.S. Securities Act of 1933.

 

8

--------------------------------------------------------------------------------


 

“Series A Preferred Mirror Units” means the Class of Preferred Units designated
as “7.00% Series A Preferred Mirror Units” pursuant to Section 12.1.

 

“Service Provider” means any Limited Partner (in his, her or its individual
capacity) or other Person, who at the time in question, is employed by or
providing services to any Ares Company. For the avoidance of doubt, Alleghany is
not a Service Provider.

 

“Similar Law” means any law or regulation that could cause the underlying assets
of the Partnership to be treated as assets of a Partner by virtue of its partner
interest in the Partnership and thereby subject the Partnership and the General
Partner (or other persons responsible for the investment and operation of the
Partnership’s assets) to laws or regulations that are similar to the fiduciary
responsibility or prohibited transaction provisions contained in Title I of
ERISA or Section 4975 of the Code.

 

“Supplemental Agreement” means, with respect to any Limited Partner, any
unitization letter, fair competition agreement or other supplemental agreement
with such Limited Partner or its Principal containing terms modifying,
supplementing or otherwise affecting the rights or obligations of such Limited
Partner hereunder.

 

“Tax Advances” has the meaning set forth in Section 5.7.

 

“Tax Amount” has the meaning set forth in Section 4.1(b)(i).

 

“Tax Distributions” has the meaning set forth in Section 4.1(b)(i).

 

“Third Party Rights Law” has the meaning set forth in Section 11.7.

 

“Total Percentage Interest” means, with respect to any Partner, the quotient
obtained by dividing the number of Class A Units (vested and unvested) then
owned by such Partner by the number of Class A Units (vested and unvested) then
owned by all Partners.

 

“Transfer” means, in respect of any Unit, property or other asset, any sale,
assignment, transfer, distribution, exchange, mortgage, pledge, hypothecation or
other disposition thereof, whether voluntarily or by operation of Law, directly
or indirectly, in whole or in part, including the exchange of any Unit for any
other security.  “Transferee”, “Transferor”, “Transferring”, “Transferred” and
similar terms have meanings correlative to the foregoing.

 

“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code.

 

“Units” means the Class A Units, the Preferred Units and any other Class of
Units that is established in accordance with this Agreement, which shall
constitute divisible interests in the Partnership as provided in this Agreement,
entitling the holders thereof to the relative rights, title and interests in the
profits, losses, deductions and credits of the Partnership at any particular
time as set forth in this Agreement, and any and all other benefits to which a
holder thereof may be entitled as a Partner as provided in this Agreement,
together with the obligations of such Partner to comply with all terms and
provisions of this Agreement.

 

9

--------------------------------------------------------------------------------


 

“Unvested Units” means those Units from time to time listed as unvested Units in
the books and records of the Partnership.

 

“Vested Units” means those Units listed as vested Units in the books and records
of the Partnership, as the same may be amended from time to time in accordance
with this Agreement.

 

Section 1.2                                    Interpretation.

 

(a)                                 Unless a clear contrary intention appears:
(i) the defined terms herein shall apply equally to both the singular and plural
forms of such terms; (ii) reference to any Person includes such Person’s
successors and assigns but, if applicable, only if such successors and assigns
are not prohibited by this Agreement, and reference to a Person in a particular
capacity excludes such Person in any other capacity or individually; (iii) any
pronoun shall include the corresponding masculine, feminine and neuter forms;
(iv) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof; (v) reference to any law, rule or regulation
means such law, rule or regulation as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including
rules and regulations promulgated thereunder, and reference to any section or
other provision of any law, rule or regulation means that provision of such law,
rule or regulation from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision; (vi) “hereunder,” “hereof,” “hereto,”  and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular article, section or other provision hereof; (vii) numbered or
lettered articles, sections and subsections herein contained refer to articles,
sections and subsections of this Agreement; (viii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (ix) “or” is used in the inclusive sense
of “and/or”; (x) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto; and (xi) reference to dollars or $ shall be deemed to refer to U.S.
dollars.

 

(b)                                 All headings herein are inserted only for
convenience and ease of reference and are not to be considered in the
construction or interpretation of any provision of this Agreement.

 

ARTICLE II

 

FORMATION, TERM, PURPOSE AND POWERS

 

Section 2.1                                    Continuation; Name; Foreign
Jurisdictions.

 

(a)                                 The General Partner and the Initial Limited
Partner formed the Partnership pursuant to and in accordance with the ELP Law
and the Initial Partnership Agreement.  The term of the Partnership commenced
upon its registration as an exempted limited partnership pursuant to the filing
of the Registration Statement and shall continue until the commencement of
winding up in accordance with the terms of this Agreement.  On or about
August 4, 2015, the Prior General Partner withdrew as the general partner of the
Partnership and the General Partner

 

10

--------------------------------------------------------------------------------


 

was admitted and substituted as the general partner of the Partnership.  The
parties hereto continue the Partnership under and pursuant to the ELP Law and
upon the terms of this Agreement.

 

(b)                                 The name of the Partnership is “Ares
Offshore Holdings L.P.” or such other name as the General Partner may from time
to time hereafter designate.  If requested by the General Partner, the Limited
Partners shall promptly execute all certificates and other documents consistent
with the terms of this Agreement necessary for the General Partner to accomplish
all filing, recording, publishing and other acts as may be appropriate to comply
with all requirements for (i) the formation and operation of an exempted limited
partnership under the laws of the Cayman Islands, (ii) if the General Partner
deems it advisable, the operation of the Partnership as an exempted limited
partnership, or partnership in which the Limited Partners have limited
liability, in all jurisdictions where the Partnership proposes to operate and
(iii) all other filings required to be made by the Partnership.  The rights,
powers, duties, obligations and liabilities of the Partners shall be determined
pursuant to the ELP Law and this Agreement. To the extent that the rights,
powers, duties, obligations and liabilities of any Partner are different by
reason of any provision of this Agreement than they would be in the absence of
such provision, this Agreement shall, to the extent permitted by the ELP Law,
control.

 

(c)                                  The General Partner may take all action
which may be necessary or appropriate (i) for the continuation of the
Partnership’s valid existence as an exempted limited partnership under the laws
of the Cayman Islands (and of each other jurisdiction in which such existence is
necessary to enable the Partnership to conduct the business in which it is
engaged) and (ii) for the maintenance, preservation and operation of the
business of the Partnership in accordance with the provisions of this Agreement
and applicable laws and regulations. The General Partner may file or cause to be
filed for recordation in the proper office or offices in each other jurisdiction
in which the Partnership is formed or qualified, such certificates (including
certificates of limited partnership and fictitious name certificates) and other
documents as are required by the applicable statutes, rules or regulations of
any such jurisdiction or as are required to reflect the identity of the
Partners. The General Partner may cause the Partnership to comply, to the extent
procedures are available and those matters are reasonably within the control of
the Officers, with all requirements necessary to qualify the Partnership to do
business in any jurisdiction other than the Cayman Islands.

 

Section 2.2                                    Business Purpose.  The
Partnership was formed for the object and purpose of, and the nature and
character of the business to be conducted by the Partnership is, engaging in any
lawful act or activity for which limited partnerships may be formed under the
ELP Law.

 

Section 2.3                                    Term.  The term of the
Partnership shall continue until commencement of winding up in accordance with
this Agreement.

 

Section 2.4                                    Registered Office.  The address
of the Partnership’s registered office in the Cayman Islands is c/o Maples
Corporate Services Limited, PO Box 309, Ugland House, Grand Cayman, KY1-1104,
Cayman Islands.  The General Partner may change the Partnership’s registered
office to any other address in the Cayman Islands.

 

11

--------------------------------------------------------------------------------


 

Section 2.5                                    Principal Office.  The principal
office address of the Partnership shall be at such place or places as the
General Partner may determine from time to time.

 

Section 2.6                                    Powers of the Partnership. 
Subject to the limitations set forth in this Agreement, (i) the Partnership will
possess and may exercise all of the powers and privileges of an exempted limited
partnership including the ownership and operation of the assets and other
property contributed to the Partnership by the Partners, by any other Law or
this Agreement, together with all powers incidental thereto, and (ii) the
General Partner on behalf of the Partnership may execute, deliver and perform
all contracts, agreements and other undertakings and engage in all activities
and transactions, in each case, so far as such powers, activities or
transactions are necessary, desirable, convenient or incidental to, or in
furtherance of, the conduct, promotion or attainment of the purpose of the
Partnership set forth in Section 2.2.

 

Section 2.7                                    Partners; Admission of New
Partners.  Each of the Persons listed in the books and records of the
Partnership, as the same may be amended from time to time in accordance with
this Agreement, by virtue of the execution of this Agreement (or the A&R
Partnership Agreement), are admitted as Partners of the Partnership. The rights,
duties and liabilities of the Partners shall be as provided in the ELP Law,
except as is otherwise expressly provided herein, and the Partners consent to
the variation of such rights, duties and liabilities as provided herein. Subject
to Section 8.9 with respect to substitute Limited Partners, a Person may be
admitted from time to time as a new Limited Partner with the written consent of
the General Partner in its sole discretion. Each new Limited Partner shall
execute and deliver to the General Partner such documentation as the General
Partner may require pursuant to which the new Limited Partner agrees to be bound
by the terms and conditions of the Agreement, as it may be amended from time to
time. A new General Partner or substitute General Partner may be admitted to the
Partnership solely in accordance with Section 8.8 or Section 9.2(e) hereof.

 

Section 2.8                                    Withdrawal.  No Partner may
withdraw from the Partnership, provided that (a) a Limited Partner may withdraw
from the Partnership following the Transfer of all Units owned by such Limited
Partner in accordance with Article VIII and (b) subject to Section 8.8, the
General Partner may withdraw without the consent of any other Partner.

 

ARTICLE III

 

MANAGEMENT

 

Section 3.1                                    General Partner.

 

(a)                                 The business, property and affairs of the
Partnership shall be managed under the sole, absolute and exclusive direction of
the General Partner, which may from time to time delegate authority to Officers
or to others to act on behalf of the Partnership.

 

(b)                                 Without limiting the foregoing provisions of
this Section 3.1, the General Partner shall have the general power to manage or
cause the management of the Partnership (which may be delegated to Officers of
the Partnership), including the following powers:

 

(i)                                     to enter into Supplemental Agreements;

 

12

--------------------------------------------------------------------------------


 

(ii)                                  to develop and prepare a business plan
each year;

 

(iii)                               to execute and deliver or to authorize the
execution and delivery of contracts, deeds, leases, licenses, instruments of
transfer and other documents on behalf of the Partnership;

 

(iv)                              granting security over the assets of the
Partnership, including the right to make capital calls and receive the proceeds
therefrom;

 

(v)                                 the making of any expenditures, the lending
or borrowing of money, the assumption or guarantee of, or other contracting for,
indebtedness and other liabilities, the issuance of evidences of indebtedness
and the incurring of any other obligations;

 

(vi)                              the making of tax, regulatory and other
filings, or rendering of periodic or other reports to governmental or other
agencies having jurisdiction over the business or assets of the Partnership;

 

(vii)                           to select and dismiss employees (including
employees having such titles as the General Partner may determine in its sole
discretion) and agents, representatives, outside attorneys, accountants,
consultants and contractors and to determine their compensation and other terms
of employment or hiring;

 

(viii)                        to establish and enforce limits of authority and
internal controls with respect to all personnel and functions;

 

(ix)                              to develop or cause to be developed accounting
procedures for the maintenance of the Partnership’s books of account;

 

(x)                                 the control of any matters affecting the
rights and obligations of the Partnership, including the bringing and defending
of actions at law or in equity and otherwise engaging in the conduct of
litigation, arbitration or mediation and the incurring of legal expense and the
settlement of claims and litigation;

 

(xi)                              the indemnification of any Person against
liabilities and contingencies to the extent permitted by law;

 

(xii)                           the purchase, sale or other acquisition or
disposition of Units; and

 

(xiii)                        to do all such other acts as shall be authorized
in this Agreement or by the Partners in writing from time to time.

 

(c)                                  In exercising its authority under this
Agreement, to the maximum extent permitted by Law, the General Partner may, but
shall be under no obligation or duty to, take into account the tax consequences
to any Partner (including the General Partner) of any action taken (or not
taken) by it.  The General Partner and the Partnership shall not have any
liability to a Limited Partner for monetary damages, equitable relief or
otherwise for losses sustained, liabilities incurred or benefits not derived by
such Limited Partner in connection with such decisions.

 

13

--------------------------------------------------------------------------------


 

Section 3.2                                    Compensation.  The General
Partner shall not be entitled to any compensation for services rendered to the
Partnership in its capacity as General Partner.  The General Partner shall have
no duty to account to the Partnership in respect of profits derived from
activities outside the Partnership.

 

Section 3.3                                    Expenses.  The Partnership shall
pay, or cause to be paid, all costs, fees, operating expenses and other expenses
of the Partnership (including the costs, fees and expenses of attorneys,
accountants or other professionals) incurred in pursuing and conducting, or
otherwise related to, the activities of the Partnership. The Partnership shall
also, in the sole discretion of the General Partner, bear or reimburse the
General Partner for (i) any costs, fees or expenses incurred by the General
Partner (or any direct or indirect equityholders of the General Partner) in
connection with serving as the General Partner, (ii) all other expenses
allocable to the Partnership or otherwise incurred by the General Partner (or
any direct or indirect equityholders of the General Partner) in connection with
operating the Partnership’s business (including expenses allocated to the
General Partner (or any direct or indirect equityholders of the General Partner)
by its Affiliates) and (iii) all costs, fees or expenses owed directly or
indirectly by the Partnership or the General Partner to the Issuer General
Partner (or any direct or indirect equityholders of the Issuer General Partner)
pursuant to their reimbursement obligations under, or which are otherwise
allocated to the General Partner (or any direct or indirect equityholders of the
General Partner) pursuant to, the Issuer Limited Partnership Agreement. If the
General Partner determines in its sole discretion that such expenses are related
to the business and affairs of the General Partner that are conducted through
the Partnership or its subsidiaries (including expenses that relate to the
business and affairs of the Partnership or its subsidiaries and that also relate
to other activities of the General Partner), the General Partner may cause the
Partnership to pay or bear all expenses of the General Partner (or any direct or
indirect equityholders of the General Partner), including compensation and
meeting costs of any board of directors or similar body of the General Partner,
any salary, bonus, incentive compensation and other amounts paid to any Person
including Affiliates of the General Partner to perform services for the
Partnership, litigation costs and damages arising from litigation, accounting
and legal costs and franchise taxes. Reimbursements pursuant to this Section 3.3
shall be in addition to any reimbursement to the General Partner as a result of
indemnification pursuant to Section 10.2.

 

Section 3.4                                    Officers.  Subject to the
direction and oversight of the General Partner, the day-to-day administration of
the business of the Partnership may be carried out by persons who may be
designated as officers by the General Partner, with titles including but not
limited to “assistant secretary,” assistant treasurer,” “chief executive
officer,” “chief financial officer,” “chief legal officer,” “chief operating
officer,” “chief compliance officer,” “general counsel,” “managing director,”
“president,” “executive vice president,” “senior vice president,” “vice
president,” “principal accounting officer,” “secretary,” or “treasurer,” and as
and to the extent authorized by the General Partner. The officers of the
Partnership shall have such titles and powers and perform such duties as shall
be determined from time to time by the General Partner and otherwise as shall
customarily pertain to such offices. Any number of offices may be held by the
same person. In its sole discretion, the General Partner may choose not to fill
any office for any period as it may deem advisable. All officers and other
persons providing services to or for the benefit of the Partnership shall be
subject to the supervision and direction of the General Partner and may be
removed, with or without cause, from such office by the General Partner and the
authority, duties or responsibilities of any employee, agent or officer of the
Partnership may

 

14

--------------------------------------------------------------------------------


 

be suspended by the General Partner from time to time, in each case in the sole
discretion of the General Partner. The General Partner shall not cease to be a
general partner of the Partnership as a result of the delegation of any duties
hereunder. No officer of the Partnership, in its capacity as such, shall be
considered a general partner of the Partnership by agreement, as a result of the
performance of its duties hereunder or otherwise.

 

Section 3.5                                    Authority of Partners.  No
Limited Partner, in its capacity as such, shall participate in or have any
control over the business of the Partnership. Except as expressly provided
herein, the Units do not confer any rights upon the Limited Partners to
participate in the affairs of the Partnership described in this Agreement.
Except as expressly provided herein or pursuant to the ELP Law, no Limited
Partner shall have any right to vote on any matter involving the Partnership,
including with respect to any merger, consolidation, combination or conversion
of the Partnership, or any other matter that a limited partner might otherwise
have the ability to vote on or consent with respect to under the ELP Law, at
law, in equity or otherwise. The conduct, control and management of the
Partnership shall be vested exclusively in the General Partner. In all matters
relating to or arising out of the conduct of the operation of the Partnership,
the decision of the General Partner shall be the decision of the Partnership.
Except as required or permitted by Law, or expressly provided in the ultimate
sentence of this Section 3.5 or by separate agreement with the Partnership, no
Partner who is not also a General Partner (and acting in such capacity) shall
take any part in the management or control of the operation or business of the
Partnership in its capacity as a Partner, nor shall any Partner who is not also
a General Partner (and acting in such capacity) have any right, authority or
power to act for or on behalf of or bind the Partnership in his or its capacity
as a Partner in any respect or assume any obligation or responsibility of the
Partnership or of any other Partner. Notwithstanding the foregoing, the
Partnership may from time to time appoint one or more Partners as officers or
employ one or more Partners as employees, and such Partners, in their capacity
as officers or employees of the Partnership (and not, for clarity, in their
capacity as Limited Partners of the Partnership), may take part in the control
and management of the business of the Partnership to the extent such authority
and power to act for or on behalf of the Partnership has been delegated to them
by the General Partner.

 

Section 3.6                                    Action by Written Consent or
Ratification.  Any action required or permitted to be taken by the Partners
pursuant to this Agreement shall be taken if all Partners whose consent or
ratification is required consent thereto or provide a consent or ratification in
writing.

 

ARTICLE IV

 

DISTRIBUTIONS

 

Section 4.1                                    Distributions.

 

(a)                                 The General Partner, in its sole discretion,
may authorize distributions by the Partnership to the Partners.  Distributions
shall be made in accordance with Section 12.3 and this Article IV. 
Distributions (other than distributions made with respect to the Series A
Preferred Mirror Units pursuant to Section 12.3) shall be made pro rata in
accordance with the Partners’ respective Total Percentage Interests.

 

15

--------------------------------------------------------------------------------


 

(b)

 

(i)                                     In addition to the foregoing, if the
General Partner reasonably determines that the taxable income of the Partnership
for a Fiscal Year will give rise to taxable income for the Partners that hold
Class A Units (“Net Taxable Income”), the General Partner shall cause the
Partnership to distribute Available Cash in respect of income tax liabilities
(the “Tax Distributions”) to the extent that other distributions made by the
Partnership for such year were otherwise insufficient to cover such tax
liabilities. The Tax Distributions payable with respect to any Fiscal Year shall
be computed based upon the General Partner’s estimate of the allocable Net
Taxable Income in accordance with Article V, multiplied by the Assumed Tax Rate
(the “Tax Amount”). For purposes of computing the Tax Amount, the effect of any
benefit under Section 743(b) of the Code will be ignored.  Any Tax Distributions
shall be made to all Partners that hold Class A Units pro rata in accordance
with their Total Percentage Interests.

 

(ii)                                  Tax Distributions shall be calculated and
paid no later than one day prior to each quarterly due date for the payment by
corporations on a calendar year of estimated taxes under the Code in the
following manner (A) for the first quarterly period, 25% of the Tax Amount,
(B) for the second quarterly period, 50% of the Tax Amount, less the prior Tax
Distributions for the Fiscal Year, (C) for the third quarterly period, 75% of
the Tax Amount, less the prior Tax Distributions for the Fiscal Year and (D) for
the fourth quarterly period, 100% of the Tax Amount, less the prior Tax
Distributions for the Fiscal Year. Following each Fiscal Year, and no later than
one day prior to the due date for the payment by corporations of income taxes
for such Fiscal Year, the General Partner shall make an amended calculation of
the Tax Amount for such Fiscal Year (the “Amended Tax Amount”), and shall cause
the Partnership to distribute a Tax Distribution, out of Available Cash, to the
extent that the Amended Tax Amount so calculated exceeds the cumulative Tax
Distributions previously made by the Partnership in respect of such Fiscal Year.
If the Amended Tax Amount is less than the cumulative Tax Distributions
previously made by the Partnership in respect of the relevant Fiscal Year, then
the difference (the “Credit Amount”) shall be applied against, and shall reduce,
the amount of Tax Distributions made for subsequent Fiscal Years. Within 30 days
following the date on which the Partnership files a tax return on Form 1065, the
General Partner shall make a final calculation of the Tax Amount of such Fiscal
Year (the “Final Tax Amount”) and shall cause the Partnership to distribute a
Tax Distribution, out of Available Cash, to the extent that the Final Tax Amount
so calculated exceeds the Amended Tax Amount. If the Final Tax Amount is less
than the Amended Tax Amount in respect of the relevant Fiscal Year, then the
difference (“Additional Credit Amount”) shall be applied against, and shall
reduce, the amount of Tax Distributions made for subsequent Fiscal Years. Any
Credit Amount and Additional Credit Amount applied against future Tax
Distributions shall be treated as an amount actually distributed pursuant to
this Section 4.1(b) for purposes of the computations herein.

 

Section 4.2                                    Liquidation Distribution. 
Distributions made upon winding up of the Partnership shall be made as provided
in Section 9.3.

 

Section 4.3                                    Limitations on Distribution. 
Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of its interest in the

 

16

--------------------------------------------------------------------------------


 

Partnership if such distribution would not be permitted under the ELP Law or any
other applicable Law.

 

Section 4.4                                    Clawbacks.  To the extent that
the Partnership is directly or indirectly required to comply with a clawback or
other similar obligation with respect to any Fund (a “Clawback Obligation”),
upon the written request of the General Partner, Alleghany shall promptly return
to the Partnership any distributions received from the Partnership in an amount
equal to Alleghany’s pro rata share (based on its Total Percentage Interest) of
the excess of (a) such Clawback Obligation less (b) all amounts returned by
Alleghany with respect to such Clawback Obligation.  Any returned amounts shall
be treated as Capital Contributions but shall not affect Alleghany’s Total
Percentage Interest.  The Partnership shall be entitled to withhold from any
distributions otherwise payable to Alleghany a reasonable amount sufficient to
reserve for any potential Clawback Obligation.  To the extent that any such
reserve is not sufficient to satisfy any such Clawback Obligation, the
Partnership shall be entitled to offset such deficiency with any amounts due and
payable to Alleghany or its Affiliates. Notwithstanding the foregoing, at no
time shall any Partner be liable for amounts in excess of amounts distributed to
such Partner in connection with any Fund in respect of which a Clawback
Obligation is or may be owing.  For the avoidance of doubt, Alleghany shall not
(i) be required to return to the Partnership any distributions, (ii) be
subjected to any withholding or (iii) be subjected to any offset against amounts
due and payable to Alleghany, in each case to the extent that a Clawback
Obligation relates to any amounts distributed prior to July 31, 2013.

 

ARTICLE V

 

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;
TAX ALLOCATIONS; TAX MATTERS

 

Section 5.1                                    Initial Capital Contributions. 
The Partners have made, on or prior to the Effective Date, Capital
Contributions, if any, and, in exchange, the Partnership has issued to the
Partners the number of Class A Units and Series A Preferred Mirror Units as
specified in the books and records of the Partnership.

 

Section 5.2                                    No Additional Capital
Contributions.  Except as otherwise provided in this Article V, no Partner shall
be required to make additional Capital Contributions to the Partnership without
the consent of such Partner or permitted to make additional capital
contributions to the Partnership without the consent of the General Partner.

 

Section 5.3                                    Capital Accounts.  A Capital
Account shall be established and maintained for each Partner in accordance with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(iv). The Capital
Account of each Partner shall be credited with such Partner’s Capital
Contributions, if any, all Profits allocated to such Partner pursuant to
Section 5.4 and any items of income or gain which are specially allocated
pursuant to Section 5.5; and shall be debited with all Losses allocated to such
Partner pursuant to Section 5.4, any items of loss or deduction of the
Partnership specially allocated to such Partner pursuant to Section 5.5, and all
cash and the Carrying Value of any property (net of liabilities assumed by such
Partner and the liabilities to which such property is subject) distributed by
the Partnership to such Partner. Any references in any section of this Agreement
to the Capital Account of a Partner shall be deemed

 

17

--------------------------------------------------------------------------------


 

to refer to such Capital Account as the same may be credited or debited from
time to time as set forth above. In the event of any Transfer of any interest in
the Partnership in accordance with the terms of this Agreement, the Transferee
shall succeed to the Capital Account of the Transferor to the extent it relates
to the Transferred interest.  For the avoidance of doubt, the Capital Account
balance for each Series A Preferred Mirror Unit shall initially equal the
Liquidation Preference per Series A Preferred Mirror Unit as of the date such
Series A Preferred Mirror Unit is initially issued and shall be increased as set
forth in Section 5.5(d).

 

Section 5.4                                    Allocations of Profits and
Losses.  Subject to Section 5.5(d), except as otherwise provided in this
Agreement, Profits and Losses (and, to the extent necessary, individual items of
income, gain or loss or deduction of the Partnership) shall be allocated in a
manner such that the Capital Account of each Partner after giving effect to the
Special Allocations set forth in Section 5.5 is, as nearly as possible, equal
(proportionately) to (i) the distributions that would be made pursuant to
Article IV if the Partnership were dissolved, its affairs wound up and its
assets sold for cash equal to their Carrying Value, all Partnership liabilities
were satisfied (limited with respect to each non-recourse liability to the
Carrying Value of the assets securing such liability) and the net assets of the
Partnership were distributed to the Partners pursuant to this Agreement, minus
(ii) such Partner’s share of Partnership Minimum Gain and Partner Nonrecourse
Debt Minimum Gain, computed immediately prior to the hypothetical sale of
assets. For purposes of this Article V, each Unvested Unit may be treated as a
Vested Unit.  Notwithstanding the foregoing, the General Partner shall make such
adjustments to Capital Accounts as it determines in its sole discretion to be
appropriate to ensure allocations are made in accordance with a Partner’s
interest in the Partnership.

 

Section 5.5                                    Special Allocations. 
Notwithstanding any other provision in this Article V:

 

(a)                                 Minimum Gain Chargeback. If there is a net
decrease in Partnership Minimum Gain or Partner Nonrecourse Debt Minimum Gain
(determined in accordance with the principles of Treasury Regulations
Sections 1.704-2(d) and 1.704-2(i)) during any Partnership taxable year, the
Partners shall be specially allocated items of Partnership income and gain for
such year (and, if necessary, subsequent years) in an amount equal to their
respective shares of such net decrease during such year, determined pursuant to
Treasury Regulations Sections 1.704-2(g) and 1.704-2(i)(5). The items to be so
allocated shall be determined in accordance with Treasury Regulations
Section 1.704-2(f). This Section 5.5(a) is intended to comply with the minimum
gain chargeback requirements in such Treasury Regulations Sections and shall be
interpreted consistently therewith; including that no chargeback shall be
required to the extent of the exceptions provided in Treasury Regulations
Sections 1.704-2(f) and 1.704-2(i)(4).

 

(b)                                 Qualified Income Offset. If any Partner
unexpectedly receives any adjustments, allocations, or distributions described
in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of
Partnership income and gain shall be specially allocated to such Partner in an
amount and manner sufficient to eliminate the deficit balance in such Partner’s
Adjusted Capital Account Balance created by such adjustments, allocations or
distributions as promptly as possible; provided that an allocation pursuant to
this Section 5.5(b) shall be made only to the extent that a Partner would have a
deficit Adjusted Capital Account Balance in excess of such sum after all other
allocations provided for in this Article V have been tentatively made

 

18

--------------------------------------------------------------------------------


 

as if this Section 5.5(b) were not in this Agreement. This Section 5.5(b) is
intended to comply with the “qualified income offset” requirement of the Code
and shall be interpreted consistently therewith.

 

(c)                                  Gross Income Allocation. If any Partner has
a deficit Capital Account at the end of any Fiscal Year which is in excess of
the sum of (i) the amount such Partner is obligated to restore, if any, pursuant
to any provision of this Agreement, and (ii) the amount such Partner is deemed
to be obligated to restore pursuant to the penultimate sentences of Treasury
Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be
specially allocated items of Partnership income and gain in the amount of such
excess as quickly as possible; provided that an allocation pursuant to this
Section 5.5(c) shall be made only if and to the extent that a Partner would have
a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article V have been tentatively made as if
Section 5.5(b) and this Section 5.5(c) were not in this Agreement.

 

(d)                                 Gross Ordinary Income.  Before giving effect
to the allocations set forth in Section 5.4, Gross Ordinary Income for the
Fiscal Year shall be specially allocated pro rata to the holders of Series A
Preferred Mirror Units in an amount equal to the sum of (i) the amount of cash
distributed to the holders of Series A Preferred Mirror Units pursuant to
Section 12.3 during such Fiscal Year and (ii) the excess, if any, of the amount
of cash distributed to the holders of Series A Preferred Mirror Units pursuant
to Section 12.3 in all prior Fiscal Years over the amount of Gross Ordinary
Income allocated to the holders of Series A Preferred Mirror Units pursuant to
this Section 5.5(d) in all prior Fiscal Years.  For purposes of this
Section 5.5(d), “Gross Ordinary Income” means the Partnership’s gross income
excluding any gross income attributable to the sale or exchange of “capital
assets” as defined in Section 1221 of the Code.  Allocations to holders of
Series A Preferred Mirror Units of Gross Ordinary Income shall consist of a
proportionate share of each Partnership item of Gross Ordinary Income for such
Fiscal Year in accordance with each holder’s pro rata percentage of the Series A
Preferred Mirror Units.

 

(e)                                  Nonrecourse Deductions. Nonrecourse
Deductions shall be allocated to the Partners in accordance with their
respective Total Percentage Interests.

 

(f)                                   Partner Nonrecourse Deductions. Partner
Nonrecourse Deductions for any taxable period shall be allocated to the Partner
who bears the economic risk of loss with respect to the liability to which such
Partner Nonrecourse Deductions are attributable in accordance with Treasury
Regulations Section 1.704-2(j).

 

(g)                                  Creditable Non-U.S. Taxes. Creditable
Non-U.S. Taxes for any taxable period attributable to the Partnership, or an
entity owned directly or indirectly by the Partnership, shall be allocated to
the Partners in proportion to the Partners’ distributive shares of income
(including income allocated pursuant to Section 704(c) of the Code) to which the
Creditable Non-U.S. Tax relates (under principles of Treasury Regulations
Section 1.904-6). The provisions of this Section 5.5(g) are intended to comply
with the provisions of Treasury Regulations Section 1.704-1(b)(4)(viii), and
shall be interpreted consistently therewith.

 

(h)                                 Ameliorative Allocations. Any special
allocations of income or gain pursuant to Sections 5.5(b) or 5.5(c) hereof shall
be taken into account in computing subsequent

 

19

--------------------------------------------------------------------------------


 

allocations pursuant to Section 5.4 and this Section 5.5(h), so that the net
amount of any items so allocated and all other items allocated to each Partner
shall, to the extent possible, be equal to the net amount that would have been
allocated to each Partner if such allocations pursuant to Sections 5.5(b) or
5.5(c) had not occurred.

 

Section 5.6                                    Tax Allocations.  For income tax
purposes, each item of income, gain, loss and deduction of the Partnership shall
be allocated among the Partners in the same manner as the corresponding items of
Profits and Losses and specially allocated items are allocated for Capital
Account purposes; provided that in the case of any asset the Carrying Value of
which differs from its adjusted tax basis for U.S. federal income tax purposes,
income, gain, loss and deduction with respect to such asset shall be allocated
solely for income tax purposes in accordance with the principles of Sections
704(b) and (c) of the Code (in any manner determined by the General Partner and
permitted by the Code and Treasury Regulations) so as to take account of the
difference between Carrying Value and adjusted basis of such asset.
Notwithstanding the foregoing, the General Partner shall make such allocations
for tax purposes as it determines in its sole discretion to be appropriate to
ensure allocations are made in accordance with a partner’s interest in the
Partnership.

 

Section 5.7                                    Tax Advances.  If the General
Partner reasonably believes that the Partnership is required by law to withhold
or to make tax payments on behalf of or with respect to any Partner or the
Partnership is subjected to tax itself by reason of the status of any Partner
(“Tax Advances”), the General Partner may withhold such amounts and make such
tax payments as so required. All Tax Advances made on behalf of a Partner shall
be repaid by reducing the amount of the current or next succeeding distribution
or distributions which would otherwise have been made to such Partner or, if
such distributions are not sufficient for that purpose, by so reducing the
proceeds of liquidation otherwise payable to such Partner. For all purposes of
this Agreement such Partner shall be treated as having received the amount of
the distribution that is equal to the Tax Advance. Each Partner hereby agrees to
indemnify and hold harmless the Partnership and the other Partners from and
against any liability (including any liability for taxes, penalties, additions
to tax or interest  other than any penalties, additions to tax or interest
imposed as a result of the Partnership’s failure to withhold or make a tax
payment on behalf of such Partner which withholding or payment is required
pursuant to applicable Law but only to the extent amounts sufficient to pay such
taxes were not timely distributed to the Partner pursuant to Section 4.1(b))
with respect to income attributable to or distributions or other payments to
such Partner.

 

Section 5.8                                    Tax Matters.  The General Partner
shall be the “tax matters partner” of the Partnership for purposes of
Section 6231(a)(7) of the Code (prior to amendment by P.L. 114-74) and the
“partnership representative” of the Partnership for purposes of Section 6223 of
the Code (after amendment by P.L. 114-74). The Partnership shall file as a
partnership for federal, state, provincial and local income tax purposes, except
where otherwise required by Law. All elections required or permitted to be made
by the Partnership, and all other tax decisions and determinations relating to
federal, state, provincial or local tax matters of the Partnership, shall be
made by the tax matters partner or partnership representative, as applicable.
Tax audits, controversies and litigations shall be conducted under the direction
of the tax matters partner or partnership representative, as applicable.  The
General Partner shall cause all required federal, state or local tax returns and
reports of the Partnership to be prepared and filed, and shall be

 

20

--------------------------------------------------------------------------------


 

responsible for all other tax matters of the Partnership. All costs and expenses
incurred by the General Partner related to any tax matters provided for in this
Section 5.8, including, without limitation, all fees and expenses of any
accounting firm engaged by the General Partner with respect to the Partnership
and any costs and expenses related to any audit, declaration of any tax
deficiency or any administrative proceeding or litigation involving any
Partnership tax matter, shall be Partnership expenses. Each Partner agrees to
cooperate with the General Partner and to do or refrain from doing any or all
things reasonably required by the General Partner in connection with the conduct
of all such proceedings.  The tax matters partner or partnership representative,
as applicable, shall keep the other Partners reasonably informed as to any tax
actions, examinations or proceedings relating to the Partnership and shall
submit to the other Partners, for their review and comment, any settlement or
compromise offer with respect to any disputed item of income, gain, loss,
deduction or credit of the Partnership. As soon as reasonably practicable after
the end of each Fiscal Year, the Partnership shall send to each Partner a copy
of U.S. Internal Revenue Service Schedule K-1, and any comparable statements
required by applicable U.S. state or local income tax Law as a result of the
Partnership’s activities or investments, with respect to such Fiscal Year. The
Partnership also shall provide the Partners with such other information as may
be reasonably requested for purposes of allowing the Partners to prepare and
file their own tax returns.

 

Section 5.9                                    Other Allocation Provisions. 
Certain of the foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Treasury Regulations Section 1.704-1(b) and shall be interpreted and applied in
a manner consistent with such regulations. In addition to amendments effected in
accordance with Section 11.6 or otherwise in accordance with this Agreement,
Sections 5.3, 5.4 and 5.5 may also, so long as any such amendment does not
materially change the relative economic interests of the Partners, be amended at
any time by the General Partner if necessary or desirable, as determined by the
General Partner in its discretion, to comply with such regulations or any
applicable Law.

 

ARTICLE VI

 

BOOKS AND RECORDS; REPORTS

 

Section 6.1                                    Books and Records.

 

(a)                                 At all times during the continuance of the
Partnership, the General Partner shall prepare and maintain separate books of
account for the Partnership in accordance with GAAP.

 

(b)                                 Except as limited by Section 6.1(c), each
Limited Partner shall have the right to receive, for a purpose reasonably
related to such Limited Partner’s interest as a Limited Partner in the
Partnership, upon reasonable written demand stating the purpose of such demand
and at such Limited Partner’s own expense:

 

(i)                                     a copy of the Registration Statement and
this Agreement and all amendments thereto, together with a copy of the executed
copies of all powers of attorney pursuant to which the Registration Statement
and this Agreement and all amendments thereto have been executed; and

 

21

--------------------------------------------------------------------------------


 

(ii)                                  promptly after their becoming available,
copies of the Partnership’s federal income tax returns for the three most recent
years.

 

(c)                                  The General Partner may keep confidential
from the Limited Partners, for such period of time as the General Partner
determines in its sole discretion, (i) any information that the General Partner
reasonably believes to be in the nature of trade secrets or (ii) other
information the disclosure of which the General Partner believes is not in the
best interests of the Partnership, could damage the Partnership or its business
or that the Partnership is required by law or by agreement with any third party
to keep confidential.

 

ARTICLE VII

 

PARTNERSHIP UNITS

 

Section 7.1                                    Units.  Interests in the
Partnership shall be divisible. The Units are comprised of one Class of Common
Units, the Class A Units, and one Class of Preferred Units, the Series A
Preferred Mirror Units. The General Partner in its sole discretion may establish
and issue, from time to time in accordance with such procedures as the General
Partner shall determine from time to time, additional Units, in one or more
Classes or series of Units, or other Partnership securities, at such price, and
with such designations, preferences and relative, participating, optional or
other special rights, powers and duties (which may be senior to existing Units,
Classes and series of Units or other Partnership securities), as shall be
determined by the General Partner without the approval of any Partner or any
other Person who may acquire an interest in any of the Units, including (i) the
right of such Units to share in Profits and Losses or items thereof; (ii) the
right of such Units to share in Partnership distributions; (iii) the rights of
such Units upon winding up of the Partnership; (iv) whether, and the terms and
conditions upon which, the Partnership may or shall be required to redeem such
Units (including sinking fund provisions) to the extent permitted by Law;
(v) whether such Units are issued with the privilege of conversion or exchange
and, if so, the terms and conditions of such conversion or exchange; (vi) the
terms and conditions upon which such Units will be issued, evidenced by
certificates and assigned or Transferred; (vii) the method for determining the
Total Percentage Interest, if any, as to such Units; (viii) the terms and
conditions of the issuance of such Units (including the amount and form of
consideration, if any, to be received by the Partnership in respect thereof, the
General Partner being expressly authorized, in its sole discretion, to cause the
Partnership to issue such Units for less than fair market value); and (ix) the
right, if any, of the holder of such Units to vote on Partnership matters,
including matters relating to the relative designations, preferences, rights,
powers and duties of such Units. The General Partner in its sole discretion,
without the approval of any Partner or any other Person, is authorized (i) to
issue Units or other Partnership securities of any newly established Class or
any existing Class to Partners or other Persons who may acquire an interest in
the Partnership and (ii) to amend this Agreement to reflect the creation of any
such new Class, the issuance of Units or other Partnership securities of such
Class, and the admission of any Person as a Partner which has received Units or
other Partnership securities. Except as expressly provided in this Agreement to
the contrary, any reference to “Units” shall include the Class A Units, the
Preferred Units and Units of any other Class or series that may be established
in accordance with this Agreement. All Units of a particular Class shall have
identical rights in all respects as all other Units of such Class, except in
each case as otherwise specified in this Agreement.

 

22

--------------------------------------------------------------------------------


 

Section 7.2                                    Register.  The register of the
Partnership shall be the definitive record of ownership of each Unit and all
relevant information with respect to each Partner. Unless the General Partner
shall determine otherwise, Units shall be uncertificated and recorded in the
books and records of the Partnership.

 

Section 7.3                                    Registered Partners.  The
Partnership shall be entitled to recognize the exclusive right of a Person
registered on its records as the owner of Units for all purposes and shall not
be bound to recognize any equitable or other claim to or interest in Units on
the part of any other Person, whether or not it shall have express or other
notice thereof, except as otherwise provided by the ELP Law or other applicable
Law.

 

ARTICLE VIII

 

VESTING; FORFEITURE OF INTERESTS; TRANSFER RESTRICTIONS

 

Section 8.1                                    Vesting of Unvested Units.

 

(a)                                 A Partner’s Unvested Units shall vest and
shall thereafter be Vested Units for all purposes of this Agreement as set forth
in any applicable Supplemental Agreement and reflected in the books and records
of the Partnership.

 

(b)                                 The General Partner in its sole discretion
may authorize the earlier vesting of all or a portion of Unvested Units owned by
any one or more Partners at any time and from time to time, and in such event,
such Unvested Units shall vest and thereafter be Vested Units for all purposes
of this Agreement. Any such determination in the General Partner’s discretion in
respect of Unvested Units shall be final and binding. Nothing in this Agreement
shall obligate the General Partner or the Partnership to treat any Partially
Unvested Partners alike, whether or not such Partners are similarly situated,
and the exercise of any power or discretion by the General Partner or the
Partnership in the case of any Partially Unvested Partner shall not create any
obligation on the part of the General Partner or the Partnership to take any
similar action in the case of any other Partially Unvested Partner, it being
understood that any power or discretion conferred upon the General Partner shall
be treated as having been so conferred as to each Partially Unvested Partner
separately.

 

(c)                                  Upon the vesting of any Unvested Units in
accordance with this Section 8.1, the General Partner shall modify the books and
records of the Partnership to reflect such vesting.

 

Section 8.2                                    Forfeiture of Units.

 

(a)                                 Units owned by a Partner are subject to
forfeiture or cancellation as set forth in any Supplemental Agreement or
schedule or exhibit to this Agreement applicable to such Partner.

 

(b)                                 If any Ares Owners Mirror Units are
forfeited or cancelled for no consideration, a number of Class A Units held by
Ares Owners LP equal to the product of the number of Ares Owners Mirror Units,
as applicable, so forfeited or cancelled multiplied by the Corresponding Rate
shall be automatically forfeited or cancelled, as the case may be.

 

23

--------------------------------------------------------------------------------


 

(c)                                  If any Common Units owned by Ares Owners LP
or a Service Provider (or a Person who is a Permitted Transferee of a Service
Provider) are forfeited or cancelled for no consideration, a number of Class A
Units held by the Issuer (or if the Issuer does not hold any Class A Units, by
the General Partner) equal to the product of the number of Common Units so
forfeited or cancelled multiplied by the Corresponding Rate shall be
automatically forfeited or cancelled, as the case may be.

 

(d)                                 Notwithstanding anything otherwise to the
contrary herein, including Section 9.6 and Section 10.1, if any Person who is or
was at any time a Service Provider shall fail to perform when due any
“giveback,” “true-up” or “clawback” obligation owed by such Person to the
Partnership or any of its Affiliates or to any Fund managed by an Ares Company,
the General Partner may in its sole discretion and without the consent of any
other Person, cause to be forfeited a number of Units held by such Person (or
any Permitted Transferee of such Person), or in which such Person (or any
Permitted Transferee of such Person) has an indirect interest, as set forth in
the books and records of the Partnership, equivalent in value to the obligation
which was not performed, as determined by the General Partner in its sole
discretion. Any such determination shall be final and binding. Nothing in this
Agreement shall obligate the General Partner or the Partnership to treat any
Persons alike, whether or not such Persons are similarly situated, and the
exercise of any power or discretion by the General Partner or the Partnership in
the case of any Person shall not create any obligation on the part of the
General Partner or the Partnership to take any similar action in the case of any
other Person, it being understood that any power or discretion conferred upon
the General Partner shall be treated as having been so conferred as to each
Person separately.

 

(e)                                  Upon the forfeiture of any Units in
accordance with this Section 8.2, such Units shall be cancelled, the Partnership
shall have no obligations with respect to such Units and the General Partner
shall modify the books and records of the Partnership to reflect such forfeiture
and cancellation.

 

Section 8.3                                    Limited Partner Transfers.

 

(a)                                 Except as otherwise agreed to in writing
between the General Partner and the applicable Limited Partner and reflected in
the books and records of the Partnership, no Limited Partner or Assignee thereof
may Transfer (including pursuant to an Exchange Transaction) all or any portion
of its Units or other interest in the Partnership (or beneficial interest
therein) without the prior consent of the General Partner, which consent may be
given or withheld, or made subject to such conditions (including the receipt of
such legal opinions and other documents that the General Partner may require) as
are determined by the General Partner, in each case in the General Partner’s
sole discretion, and which consent may be in the form of a plan or program
entered into or approved by the General Partner, in its sole discretion. Any
such determination in the General Partner’s discretion in respect of Units shall
be final and binding. Nothing in this Agreement shall obligate the General
Partner or the Partnership to treat any Limited Partners alike, whether or not
such Limited Partners are similarly situated, and the exercise of any power or
discretion by the General Partner or the Partnership in the case of any Limited
Partner shall not create any obligation on the part of the General Partner or
the Partnership to take any similar action in the case of any other Limited
Partner, it being understood that any power or discretion conferred upon the
General Partner shall be treated as

 

24

--------------------------------------------------------------------------------


 

having been so conferred as to each Limited Partner separately. Any purported
Transfer of Units that is not in accordance with, or subsequently violates, this
Agreement shall be, to the fullest extent permitted by law, null and void.

 

(b)                                 Notwithstanding clause (a) above, subject to
Section 8.6, each Limited Partner may Transfer Units in Exchange Transactions
pursuant to, and in accordance with, the Exchange Agreement; provided that such
Exchange Transactions shall be effected in compliance with policies that the
General Partner (or any other Ares Company) may adopt or promulgate from time to
time (including policies requiring the use of designated administrators or
brokers).

 

(c)                                  Notwithstanding anything otherwise to the
contrary in this Section 8.3, a Limited Partner (other than Alleghany) may
Transfer Units to any of its Permitted Transferees and Alleghany may Transfer
Units to any Alleghany Permitted Transferee.

 

Section 8.4                                    Mandatory Exchanges.  The General
Partner may in its sole discretion at any time and from time to time, without
the consent of any Limited Partner or other Person, cause to be Transferred in
an Exchange Transaction any and all Units. Nothing in this Agreement shall
obligate the General Partner or the Partnership to treat any Limited Partners
alike, whether or not such Limited Partners are similarly situated, and the
exercise of any power or discretion by the General Partner or the Partnership in
the case of any Limited Partner shall not create any obligation on the part of
the General Partner or the Partnership to take any similar action in the case of
any other Limited Partner, it being understood that any power or discretion
conferred upon the General Partner shall be treated as having been so conferred
as to each Limited Partner separately.

 

Section 8.5                                    Encumbrances.  No Partner or
Assignee may create an Encumbrance with respect to all or any portion of its
Units (or any beneficial interest therein) other than Encumbrances that run in
favor of the Partner unless the General Partner consents in writing thereto,
which consent may be given or withheld, or made subject to such conditions as
are determined by the General Partner, in the General Partner’s sole discretion.
Consent of the General Partner shall be withheld until the holder of the
Encumbrance acknowledges the terms and conditions of this Agreement. Any
purported Encumbrance that is not in accordance with this Agreement shall be, to
the fullest extent permitted by law, null and void.

 

Section 8.6                                    Further Restrictions.

 

(a)                                 Notwithstanding any contrary provision in
this Agreement, the General Partner may impose such vesting requirements,
forfeiture provisions, Transfer restrictions, minimum retained ownership
requirements or other similar provisions with respect to any Units that are
outstanding as of the Effective Date or are created thereafter, with the written
consent of the holder of such Units. Nothing in this Agreement shall obligate
the General Partner or the Partnership to treat any Partners alike, whether or
not such Partners are similarly situated, and such requirements, provisions and
restrictions may be waived or released by the General Partner in its sole
discretion with respect to all or a portion of the Units owned by any one or
more Partners.  The exercise of any power or discretion by the General Partner
or the Partnership in the case of any Partner shall not create any obligation on
the part of the General Partner or the Partnership to take any similar action in
the case of any other Partner, it being understood that

 

25

--------------------------------------------------------------------------------


 

any power or discretion conferred upon the General Partner shall be treated as
having been so conferred as to each Partner separately.

 

(b)                                 Notwithstanding any contrary provision in
this Agreement, in no event may any Transfer of a Unit be made by any Limited
Partner or Assignee if:

 

(i)                                     such Transfer is made to any Person who
lacks the legal right, power or capacity to own such Unit;

 

(ii)                                  such Transfer would require the
registration of such Transferred Unit or of any Class of Units pursuant to any
applicable U.S. federal or state securities Laws (including the Securities Act
or the Exchange Act) or other non-U.S. securities Laws (including Canadian
provincial or territorial securities laws) or would constitute a non-exempt
distribution pursuant to applicable provincial or state securities Laws;

 

(iii)                               such Transfer would cause (A) all or any
portion of the assets of the Partnership to (1) constitute “plan assets” (under
ERISA, the Code or any applicable Similar Law) of any existing or contemplated
Limited Partner, or (2) be subject to the provisions of ERISA, Section 4975 of
the Code or any applicable Similar Law, or (B) the General Partner to become a
fiduciary with respect to any existing or contemplated Limited Partner, pursuant
to ERISA, any applicable Similar Law, or otherwise;

 

(iv)                              to the extent requested by the General
Partner, the Partnership does not receive such legal or tax opinions and written
instruments (including copies of any instruments of Transfer and such Assignee’s
consent to be bound by this Agreement as an Assignee) that are in a form
satisfactory to the General Partner, as determined in the General Partner’s
discretion;

 

(v)                                 such Transfer would violate, or cause any
Relevant Entity, to violate, any applicable Law of any jurisdiction; or

 

(vi)                              the General Partner shall determine in its
sole discretion that such Transfer would pose a material risk that the
Partnership would be a “publicly traded partnership” as defined in Section 7704
of the Code.

 

In addition, notwithstanding any contrary provision in this Agreement, to the
extent the General Partner shall determine that interests in the Partnership do
not meet the requirements of Treasury Regulation section 1.7704-1(h), the
General Partner may impose such restrictions on the Transfer of Units or other
interests in the Partnership as the General Partner may determine in its sole
discretion to be necessary or advisable so that the Partnership is not treated
as a publicly traded partnership taxable as a corporation under Section 7704 of
the Code.

 

(c)                                  Any Transfer in violation of this
Article VIII shall be deemed null and void ab initio and of no effect.

 

Section 8.7                                    Rights of Assignees.  Subject to
Section 8.6(b), the Transferee of any permitted Transfer pursuant to this
Article VIII will be an assignee only (“Assignee”), and only will receive, to
the extent Transferred, the distributions and allocations of income, gain, loss,

 

26

--------------------------------------------------------------------------------


 

deduction, credit or similar item to which the Partner which Transferred its
Units would be entitled, and such Assignee will not be entitled or enabled to
exercise any other rights or powers of a Partner, such other rights, and all
obligations relating to, or in connection with, such interest remaining with the
Transferring Partner. The Transferring Partner will remain a Partner even if it
has Transferred all of its Units to one or more Assignees until such time as the
Assignee(s) is admitted to the Partnership as a Partner pursuant to Section 8.9.

 

Section 8.8                                    Admissions, Withdrawals and
Removals.

 

(a)                                 No Person may be admitted to the Partnership
as an additional or substitute General Partner without the prior written consent
of each incumbent General Partner, which consent may be given or withheld, or
made subject to such conditions as are determined by each incumbent General
Partner, in each case in the sole discretion of each incumbent General Partner.
A General Partner will not be entitled to withdraw from being a General Partner
of the Partnership unless another General Partner shall have been admitted
hereunder (and not have previously been removed or withdrawn).

 

(b)                                 No Limited Partner will be removed or
entitled to withdraw from being a Partner of the Partnership except in
accordance with Section 8.10 hereof. Any additional General Partner or
substitute General Partner admitted as a general partner of the Partnership
pursuant to this Section 8.8 is hereby authorized to, and shall, continue the
Partnership without commencement of winding up and dissolution.

 

(c)                                  Except as otherwise provided in Article IX
or the ELP Law, no admission, substitution, withdrawal or removal of a Partner
will cause the commencement of winding up and dissolution of the Partnership. To
the fullest extent permitted by Law, any purported admission, withdrawal or
removal that is not in accordance with this Agreement shall be null and void.

 

Section 8.9                                    Admission of Assignees as
Substitute Limited Partners.  An Assignee will become a substitute Limited
Partner only if and when each of the following conditions is satisfied:

 

(a)                                 the General Partner consents in writing to
such admission, which consent may be given or withheld, or made subject to such
conditions as are determined by the General Partner, in each case in the General
Partner’s sole discretion;

 

(b)                                 if required by the General Partner, the
General Partner receives written instruments (including copies of any
instruments of Transfer and such Assignee’s consent to be bound by this
Agreement as a substitute Limited Partner) that are in a form satisfactory to
the General Partner (as determined in its sole discretion);

 

(c)                                  if required by the General Partner, the
General Partner receives an opinion of counsel satisfactory to the General
Partner to the effect that such Transfer is in compliance with this Agreement
and all applicable Law; and

 

27

--------------------------------------------------------------------------------


 

(d)                                 if required by the General Partner, the
parties to the Transfer, or any one of them, pays all of the Partnership’s
reasonable expenses connected with such Transfer (including the reasonable legal
and accounting fees of the Partnership).

 

Section 8.10                             Withdrawal and Removal of Limited
Partners.  Subject to Section 8.7, if a Limited Partner ceases to hold any
Units, including as a result of a forfeiture of Units pursuant to Section 8.2,
then such Limited Partner shall cease to be a Limited Partner and to have the
power to exercise any rights or powers of a Limited Partner, and shall be deemed
to have been withdrawn from the Partnership.

 

ARTICLE IX

 

DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 9.1                                    No Commencement of Winding Up. 
Except as required by the ELP Law, the Partnership shall not commence winding up
by the admission of additional Partners or withdrawal of Partners in accordance
with the terms of this Agreement. The Partnership may be wound up and dissolved
only pursuant to the provisions of this Article IX, and to the maximum extent
permitted by Law the Partners hereby irrevocably waive any and all other rights
they may have to cause winding up and dissolution of the Partnership or a sale
or partition of any or all of the Partnership assets.

 

Section 9.2                                    Events Causing Commencement of
Winding Up.  The Partnership shall commence winding up upon the occurrence of
any of the following events (each, a “Dissolution Event”):

 

(a)                                 any event which makes it unlawful for the
business of the Partnership to be carried on by the Partners;

 

(b)                                 the written consent of all Partners;

 

(c)                                  at any time there are no limited partners;

 

(d)                                 any of the events described in
Section 15(5) of the ELP Law (an “Event of Withdrawal”); provided that within 90
days of the date of such Event of Withdrawal, the Limited Partners may elect,
acting by unanimous vote, one or more successor general partners, who shall
assume all obligations of the General Partner under this Agreement arising on or
after the effective date of such Event of Withdrawal, on such terms as may be
determined by the Limited Partners and such successor general partner; or

 

(e)                                  the determination of the General Partner in
its sole discretion; provided that in the event of the commencement of winding
up pursuant to this clause (e), the relative economic rights of each Class of
Units immediately prior to the commencement of winding up shall be preserved to
the greatest extent practicable with respect to distributions made to Partners
pursuant to Section 9.3 below in connection with the winding up of the
Partnership, taking into consideration tax and other legal constraints that may
adversely affect one or more parties hereto and subject to compliance with
applicable Laws, unless, and to the extent that, with respect to

 

28

--------------------------------------------------------------------------------


 

any Class of Units, holders of not less than 90% of the Units of such
Class consent in writing to a treatment other than as described above.

 

Section 9.3                                    Distribution upon Dissolution. 
Upon commencement of winding up, the Partnership shall not be dissolved and
shall continue until the winding up of the affairs of the Partnership is
completed. Upon the winding up of the Partnership, the General Partner, or any
other Person designated by the General Partner (the “Liquidation Agent”), shall
take full account of the assets and liabilities of the Partnership and shall,
unless the General Partner determines otherwise, liquidate the assets of the
Partnership as promptly as is consistent with obtaining the fair value thereof.
The proceeds of any liquidation shall be applied and distributed in the
following order:

 

(a)                                 First, to the satisfaction of debts and
liabilities of the Partnership (including satisfaction of all indebtedness to
Partners or their Affiliates to the extent otherwise permitted by Law) including
the expenses of liquidation, and including the establishment of any reserve
which the Liquidation Agent shall deem reasonably necessary for any contingent,
conditional or unmatured contractual liabilities or obligations of the
Partnership (“Contingencies”). Any such reserve may be paid over by the
Liquidation Agent to any attorney-at-law, or acceptable party, as escrow agent,
to be held for disbursement in payment of any Contingencies and, at the
expiration of such period as shall be deemed advisable by the Liquidation Agent
for distribution of the balance in the manner hereinafter provided in this
Section 9.3; and

 

(b)                                 Subject to Article XII, the balance, if any,
to the holders of Class A Units; pro rata to each of the holders of Class A
Units in accordance with their Total Percentage Interests.

 

Section 9.4                                    Time for Liquidation.  A
reasonable amount of time shall be allowed for the orderly liquidation of the
assets of the Partnership and the discharge of liabilities to creditors so as to
enable the Liquidation Agent to minimize the losses attendant upon such
liquidation.

 

Section 9.5                                    Dissolution.  Upon completion of
winding up of the Partnership, the General Partner or Liquidation Agent shall
file a notice of dissolution, following which the Partnership shall dissolve.

 

Section 9.6                                    Claims of the Partners.  The
Partners shall look solely to the Partnership’s assets for the return of their
Capital Contributions, and if the assets of the Partnership remaining after
payment of or due provision for all debts, liabilities and obligations of the
Partnership are insufficient to return such Capital Contributions, the Partners
shall have no recourse against the Partnership or any other Partner or any other
Person. No Partner with a negative balance in such Partner’s Capital Account
shall have any obligation to the Partnership or to the other Partners or to any
creditor or other Person to restore such negative balance during the existence
of the Partnership, upon winding up dissolution of the Partnership or otherwise,
except to the extent required by the ELP Law.

 

29

--------------------------------------------------------------------------------


 

Section 9.7                                    Survival of Certain Provisions. 
Notwithstanding anything to the contrary in this Agreement, the provisions of
Sections 10.2, 11.1 and 11.10 shall survive the dissolution of the Partnership.

 

ARTICLE X

 

LIABILITY AND INDEMNIFICATION

 

Section 10.1                             Duties; Liabilities; Exculpation.

 

(a)                                 To the maximum extent permitted by Law, this
Agreement is not intended to, and does not, create or impose any fiduciary duty
on any Partner (including the General Partner) or on its Affiliates. 
Notwithstanding any other provision of this Agreement or any duty otherwise
existing at law or in equity, the Partners (including the General Partner) and
their respective Affiliates shall, to the maximum extent permitted by Law, owe
only such duties and obligations as are expressly set forth in this Agreement,
and no other duties (including fiduciary duties), to the Partnership, the
Limited Partners, the General Partner, the Officers or any other Person
otherwise bound by this Agreement.

 

(b)                                 To the extent that, at law or in equity, any
Partner (including the General Partner) or its Affiliates has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership, the
Limited Partners, the General Partner, the Officers or any other Person who is
party to or is otherwise bound by this Agreement, any such Person acting under
this Agreement shall not be liable to the Partnership, the Limited Partners, the
General Partner, the Officers or any other Person who is party to or is
otherwise bound by this Agreement for its good faith reliance on the provisions
of this Agreement to the maximum extent permitted by Law.  The provisions of
this Agreement, to the extent that such provisions restrict or eliminate the
duties and liabilities relating thereto of any Partner (including the General
Partner) or its Affiliates otherwise existing at law or in equity, are agreed by
the Partners to replace to that extent such other duties and liabilities
relating thereto of such Person to the maximum extent permitted by Law.

 

(c)                                  Notwithstanding any other provision of this
Agreement, whether express or implied, to the fullest extent permitted by Law,
no Indemnitee shall be liable to the Partnership or any Partner for any losses,
claims, demands, damages, liabilities (joint or several), expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising as a result of any act or omission (in relation to the
Partnership, this Agreement, any related document or any transaction or
investment contemplated hereby or thereby) of a Indemnitee, or for any breach of
contract (including breach of this Agreement) or any breach of duties (including
breach of fiduciary duties) whether arising hereunder, at law, in equity or
otherwise, unless there has been a final and non-appealable judgment entered by
a court of competent jurisdiction (a “final adjudication”) determining that, in
respect of the matter in question, the Indemnitee acted in bad faith or with
criminal intent.

 

(d)                                 Each Indemnitee shall be entitled to rely in
good faith on the advice of legal counsel to the Partnership, accountants, other
experts and financial or professional advisors, and acting or omitting to act on
behalf of the Partnership or in furtherance of the interests of the

 

30

--------------------------------------------------------------------------------


 

Partnership, in each case, in good faith reliance upon and in accordance with
such advice will be full justification for any such act or omission, and each
Indemnitee will be fully protected in so acting or omitting to act so long as
such counsel, accountants, other experts and financial or professional advisors
were selected with reasonable care.

 

(e)                                  Notwithstanding any other provision of this
Agreement or otherwise applicable provision of law or in equity, to the maximum
extent permitted by Law whenever in this Agreement or any other agreement
contemplated hereby the General Partner is permitted to or required to make or
take (or omit to make or take) a determination, evaluation, election, decision,
approval, authorization, consent or other action (howsoever described herein,
each, a “Determination”) (i) in its “discretion” or “sole discretion” or under a
grant of similar authority or latitude, or (ii) pursuant to any provision not
subject to an express standard of “good faith” (regardless of whether there is a
reference to “discretion”, “sole discretion” or any other standard), then the
General Partner (or any of its Affiliates causing it to do so), in making such
Determination, shall not be subject to any fiduciary duty and shall be entitled
to consider only such interests and factors as it desires, including its own
interests, and shall have no duty or obligation (fiduciary or otherwise) to give
any consideration to any interest of or factors affecting the Partnership, the
Partners, or any other Person (including any creditor of the Partnership), and
shall not be subject to any other or different standards imposed by this
Agreement or otherwise existing at law, in equity or otherwise.  Notwithstanding
the immediately preceding sentence, if a Determination under this Agreement is
to be made or taken by the General Partner in “good faith”, the General Partner
shall act under that express standard and shall not be subject to any other or
different standard under this Agreement or otherwise existing at law, in equity
or otherwise.

 

(f)                                   For all purposes of this Agreement and
notwithstanding any applicable provision of law or in equity, a Determination or
failure to act by the General Partner conclusively will be deemed to be made,
taken or omitted to be made or taken in “good faith”, and shall not be a breach
of this Agreement, unless the General Partner subjectively believed such
Determination or failure to act was opposed to the best interests of the
Partnership.  In any proceeding brought by the Partnership, any Limited Partner,
any Person who acquires an interest in a Unit or any other Person who is bound
by this Agreement challenging such Determination or failure to act,
notwithstanding any provision of law or equity to the contrary, the Person
bringing or prosecuting such proceeding shall have the burden of proving that
such Determination or failure to act was not in good faith.  Any Determination
taken or made by the General Partner or any other Indemnitee which is not in
breach of this Agreement shall be deemed taken or determined in compliance with
this Agreement, the ELP Law and any other applicable fiduciary requirements.

 

(g)                                  The Limited Partners expressly acknowledge
that the General Partner is under no obligation to consider the separate
interests of the Limited Partners (including the tax consequences to Limited
Partners) in deciding whether to cause the Partnership to take (or decline to
take) any Determinations, and that the General Partner shall not be liable to
the Limited Partners for monetary damages or equitable relief for losses
sustained, liabilities incurred or benefits not derived by Limited Partners in
connection with such Determinations.

 

31

--------------------------------------------------------------------------------


 

(h)                                 Notwithstanding any other provision of this
Agreement, to the extent that any provision of this Agreement, including the
provisions of this Section 10.1, purports (i) to restrict or otherwise modify or
eliminate the duties (including fiduciary duties), obligations and liabilities
of the General Partner or any other Indemnitee otherwise existing at law or in
equity or (ii) to constitute a waiver or consent by the Partnership, the Limited
Partners or any other Person who acquires an interest in a Unit to any such
restriction, modification or elimination, such provision shall be deemed to have
been approved by the Partnership, all of the Partners, and each other Person who
has acquired an interest in a Unit.

 

Section 10.2                             Indemnification.

 

(a)                                 Indemnification. To the fullest extent
permitted by law, as the same exists or hereafter be amended (but in the case of
any such amendment, only to the extent that such amendment permits the
Partnership to provide broader indemnification rights than such law permitted
the Partnership to provide prior to such amendment), the Partnership shall
indemnify any Indemnitee who was or is made or is threatened to be made a party
to or is otherwise involved in any threatened, pending or completed action, suit
or proceeding (brought in the right of the Partnership or otherwise), whether
civil, criminal, administrative, arbitrative or investigative, and whether
formal or informal, including appeals, by reason of his or her or its status as
an Indemnitee or by reason of any action alleged to have been taken or omitted
to be taken by Indemnitee in such capacity, for and against all loss and
liability suffered and expenses (including attorneys’ fees), judgments, fines
and amounts paid in settlement reasonably incurred by such Indemnitee in
connection with such action, suit or proceeding, including appeals; provided
that such Indemnitee shall not be entitled to indemnification hereunder if, but
only to the extent that, such Indemnitee acted in bad faith or with criminal
intent. Notwithstanding the preceding sentence, except as otherwise provided in
Section 10.2(c), the Partnership shall be required to indemnify an Indemnitee in
connection with any action, suit or proceeding (or part thereof) (i) commenced
by such Indemnitee only if the commencement of such action, suit or proceeding
(or part thereof) by such Indemnitee was authorized by the General Partner and
(ii) by or in the right of the Partnership only if the General Partner has
provided its prior written consent. The indemnification of an Indemnitee of the
type identified in clause (d) of the definition of Indemnitee shall be secondary
to any and all indemnification to which such Indemnitee is entitled from (x) the
relevant other Person (including any payment made to such Indemnitee under any
insurance policy issued to or for the benefit of such Person or Indemnitee), and
(y) the relevant Fund (if applicable) (including any payment made to such
Indemnitee under any insurance policy issued to or for the benefit of such Fund
or the Indemnitee) (clauses (x) and (y) together, the “Primary
Indemnification”), and will only be paid to the extent the Primary
Indemnification is not paid and/or does not provide coverage (e.g., a
self-insured retention amount under an insurance policy). No such Person or Fund
shall be entitled to contribution or indemnification from or subrogation against
the Partnership. The indemnification of any other Indemnitee shall, to the
extent not in conflict with such policy, be secondary to any and all payment to
which such Indemnitee is entitled from any relevant insurance policy issued to
or for the benefit of the Partnership or any Indemnitee.

 

(b)                                 Advancement of Expenses. To the fullest
extent permitted by law, the Partnership shall promptly pay expenses (including
attorneys’ fees) incurred by any Indemnitee in appearing at, participating in or
defending any action, suit or proceeding in advance of the

 

32

--------------------------------------------------------------------------------


 

final disposition of such action, suit or proceeding, including appeals, upon
presentation of an undertaking on behalf of such Indemnitee to repay such amount
if it shall ultimately be determined that such Indemnitee is not entitled to be
indemnified under this Section 10.2 or otherwise. Notwithstanding the preceding
sentence, except as otherwise provided in Section 10.2(c), the Partnership shall
be required to pay expenses of an Indemnitee in connection with any action, suit
or proceeding (or part thereof) (i) commenced by such Indemnitee only if the
commencement of such action, suit or proceeding (or part thereof) by such
Indemnitee was authorized by the General Partner and (ii) by or in the right of
the Partnership only if the General Partner has provided its prior written
consent.

 

(c)                                  Unpaid Claims. If a claim for
indemnification (following the final disposition of such action, suit or
proceeding) or advancement of expenses under this Section 10.2 is not paid in
full within 30 days after a written claim therefor by any Indemnitee has been
received by the Partnership, such Indemnitee may file proceedings to recover the
unpaid amount of such claim and, if successful in whole or in part, shall be
entitled to be paid the expense of prosecuting such claim. In any such action
the Partnership shall have the burden of proving that such Indemnitee is not
entitled to the requested indemnification or advancement of expenses under
applicable Law.

 

(d)                                 Insurance.

 

(i)                                     To the fullest extent permitted by law,
the Partnership may purchase and maintain insurance on behalf of any person
described in Section 10.2(a) against any liability asserted against such person,
whether or not the Partnership would have the power to indemnify such person
against such liability under the provisions of this Section 10.2 or otherwise.

 

(ii)                                  In the event of any payment by the
Partnership under this Section 10.2, the Partnership shall be subrogated to the
extent of such payment to all of the rights of recovery of the Indemnitee from
any relevant other Person or under any insurance policy issued to or for the
benefit of the Partnership, such relevant other Person, or any Indemnitee. Each
Indemnitee agrees to execute all papers required and take all action necessary
to secure such rights, including the execution of such documents as are
necessary to enable the Partnership to bring suit to enforce any such rights in
accordance with the terms of such insurance policy or other relevant document.
The Partnership shall pay or reimburse all expenses actually and reasonably
incurred by the Indemnitee in connection with such subrogation.

 

(iii)                               The Partnership shall not be liable under
this Section 10.2 to make any payment of amounts otherwise indemnifiable
hereunder (including, but not limited to, judgments, fines and amounts paid in
settlement, and excise taxes with respect to an employee benefit plan or
penalties) if and to the extent that the applicable Indemnitee has otherwise
actually received such payment under this Section 10.2 or any insurance policy,
contract, agreement or otherwise.

 

(e)                                  Non-Exclusivity of Rights. The provisions
of this Section 10.2 shall be applicable to all actions, claims, suits or
proceedings made or commenced after the date of this Agreement, whether arising
from acts or omissions to act occurring before or after its adoption.

 

33

--------------------------------------------------------------------------------


 

The provisions of this Section 10.2 shall be deemed to be a contract between the
Partnership and each person entitled to indemnification under this Section 10.2
(or legal representative thereof) who serves in such capacity at any time while
this Section 10.2 and the relevant provisions of applicable Law, if any, are in
effect, and any amendment, modification or repeal hereof shall not affect any
rights or obligations then existing with respect to any state of facts or any
action, suit or proceeding then or theretofore existing, or any action, suit or
proceeding thereafter brought or threatened based in whole or in part on any
such state of facts. If any provision of this Section 10.2 shall be found to be
invalid or limited in application by reason of any law or regulation, it shall
not affect the validity of the remaining provisions hereof. The rights of
indemnification provided in this Section 10.2 shall neither be exclusive of, nor
be deemed in limitation of, any rights to which any person may otherwise be or
become entitled or permitted by contract, this Agreement or as a matter of law,
both as to actions in such person’s official capacity and actions in any other
capacity, it being the policy of the Partnership that indemnification of any
person whom the Partnership is obligated to indemnify pursuant to
Section 10.2(a) shall be made to the fullest extent permitted by law.

 

For purposes of this Section 10.2, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to an employee benefit plan; and
references to “serving at the request of the Partnership” shall include any
service as a director, officer, employee or agent of the Partnership which
imposes duties on, or involves services by, such director, officer, employee, or
agent with respect to an employee benefit plan, its participants, or
beneficiaries.

 

This Section 10.2 shall not limit the right of the Partnership, to the extent
and in the manner permitted by law, to indemnify and to advance expenses to, and
purchase and maintain insurance on behalf of, persons other than persons
described in Section 10.2(a).

 

The General Partner may make, execute, record and file on its own behalf and on
behalf of each Limited Partner all instruments and other documents (including
one or more deeds poll in favor of the Persons to whom the benefit of the
exculpation and indemnification provisions of this Agreement are intended (the
“Covered Persons”) and one or more separate indemnification agreements between
the General Partner, the Partnership, each Limited Partner (as applicable) and
individual Covered Persons) that the General Partner deems necessary or
appropriate in order to extend the benefit of the exculpation and
indemnification provisions of this Agreement to the Covered Persons; provided
that such other instruments and documents authorized hereunder shall be on the
same terms as provided for in this Agreement except as otherwise may be required
by applicable Law.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1                             Dispute Resolution.

 

(a)                                 The Partnership and each Partner, each other
Person who acquires a Unit or other interest in the Partnership and each other
Person who is bound by this Agreement (collectively, the “Consenting Parties”
and each a “Consenting Party”) agrees that any dispute,

 

34

--------------------------------------------------------------------------------


 

claim or controversy of whatever nature directly or indirectly relating to or
arising out of the Agreement, the termination or validity thereof, or any
alleged breach thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined  by
arbitration in Los Angeles, California before a panel of three arbitrators.  The
arbitration shall be administered by JAMS/ENDISPUTE pursuant to its
Comprehensive Arbitration Rules and Procedures.  The language of the arbitration
shall be English.  Each party to such dispute shall be entitled to choose one
arbitrator, and the chosen arbitrators shall choose the third arbitrator.  All
arbitrators shall be chosen from the JAMS arbitration panel.  The arbitrators
shall, in their award, allocate all of the costs of the arbitration (and the
mediation, if applicable), including the fees of the arbitrators and the
reasonable attorneys’ fees of the prevailing party, against the party who did
not prevail.  The award in the arbitration shall be final and binding.  The
arbitration shall be governed by the federal arbitration act, 9 U.S.C. §§1—16,
and judgment upon the award rendered by the arbitrators may be entered by any
court having jurisdiction thereof.  This arbitration clause shall not preclude
any party from obtaining provisional relief or interim measures of protection,
including injunctive relief, from a court of appropriate jurisdiction to protect
its rights under this Agreement.  Each party agrees and consents to personal
jurisdiction, service of process and exclusive venue in any federal or state
court within the State of California, County of Los Angeles, in connection with
any action brought pursuant to clause (b) below or in connection with a request
for any such provisional relief or interim measures of protection, and in
connection with any action to enforce this arbitration clause or an award in
arbitration and agrees not to assert, by way of motion, as a defense or
otherwise, that any action brought in any such court should be dismissed on
grounds of forum non conveniens.  Each party to this Agreement consents to
mailing of process or other papers in connection with any such arbitration or
action by certified mail in the manner and to the addresses provided in
Section 11.11.  Notwithstanding the foregoing, nothing in this Section 11.1
excludes the jurisdiction of the Cayman Islands courts with respect to any
matter reserved to it pursuant to the ELP Law or Cayman Islands law.

 

(b)                                 The parties hereto agree that irreparable
damage may occur if any provision of this Agreement were not performed in
accordance with the terms hereof or thereof and that the parties shall be
entitled to seek an injunction to prevent breaches of this Agreement or to
enforce specifically the performance of the terms and provisions hereof or
thereof in accordance with the provisions of this Section 11.1(b), in addition
to any other remedy to which they are entitled at law or in equity. No party
seeking relief under this Section 11.1(b) shall be required to post a bond or
prove special damages.

 

Section 11.2                             Severability.  If any term or other
provision of this Agreement is held to be invalid, illegal or incapable of being
enforced by any rule of Law, or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions is not affected
in any manner materially adverse to any party. Upon a determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

35

--------------------------------------------------------------------------------


 

Section 11.3                             Binding Effect.  This Agreement shall
be binding upon and inure to the benefit of all of the parties and, to the
extent permitted by this Agreement, their successors, executors, administrators,
heirs, legal representatives and assigns.

 

Section 11.4                             Further Assurances.  Each Limited
Partner shall perform all other acts and execute and deliver all other documents
as may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

 

Section 11.5                             Expenses.  Except as otherwise
specified in this Agreement, the Partnership shall be responsible for all costs
and expenses, including fees and disbursements of counsel, financial advisors
and accountants, incurred in connection with its operation.

 

Section 11.6                             Amendments and Waivers.

 

(a)                                 This Agreement (including the Annexes
hereto) may be amended, supplemented, waived or modified by the General Partner
in its sole discretion without the approval of any Limited Partner or other
Person; provided that no amendment may (i) materially and adversely affect the
rights of a holder of Units, as such, other than on a pro rata basis with other
holders of Units of the same Class without the consent of such holder (or, if
there is more than one such holder that is so affected, without the consent of a
majority in interest of such affected holders in accordance with their holdings
of such Class of Units) or (ii) materially and adversely affect the rights of
Alleghany without the prior written consent of Alleghany; provided further,
however, that notwithstanding the foregoing, the General Partner may, without
the written consent of any Limited Partner or any other Person, amend,
supplement, waive or modify any provision of this Agreement and execute, swear
to, acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect: (i) any amendment, supplement, waiver or
modification that the General Partner determines to be necessary, appropriate,
proper, advisable or incidental in connection with, or in furtherance of, the
creation, authorization or issuance of Units or any Class or series of equity
interest in the Partnership or options, rights, warrants or appreciation rights
relating to equity interest in the Partnership pursuant to Section 7.1 hereof;
(ii) the admission, substitution, withdrawal or removal of Partners in
accordance with this Agreement, including pursuant to Section 7.1 hereof;
(iii) a change in the name of the Partnership, the location of the principal
place of business of the Partnership, the registered agent of the Partnership or
the registered office of the Partnership; (iv) any amendment, supplement, waiver
or modification that the General Partner determines in its sole discretion to be
necessary, appropriate, proper, advisable or incidental to, or in furtherance
of, addressing changes in U.S. federal, state or local income tax regulations,
legislation or interpretation; (v) a change in the Fiscal Year or taxable year
of the Partnership and any other changes that the General Partner determines to
be necessary or appropriate as a result of a change in the Fiscal Year or
taxable year of the Partnership including a change in the dates on which
distributions are to be made by the Partnership; (vi) a change that the General
Partner determines in its sole discretion is necessary, appropriate, proper,
advisable or incidental to, or in furtherance of, qualifying or continuing the
qualification of the Partnership as a limited partnership or a partnership in
which the Limited Partners have limited liability under the laws of any state or
other jurisdiction; (vii) an amendment that the General Partner determines is
necessary or appropriate, based on the advice of counsel, to prevent the
Partnership, or the General Partner or its Indemnitees, from having a material
risk of being in any manner subjected to registration

 

36

--------------------------------------------------------------------------------


 

under the provisions of the U.S. Investment Company Act of 1940 or the U.S.
Investment Advisers Act of 1940, or “plan asset” regulations adopted under the
U.S. Employee Retirement Income Security Act of 1974, regardless of whether such
are substantially similar to plan asset regulations currently applied or
proposed by the United States Department of Labor; (viii) any amendment
expressly permitted in this Agreement to be made by the General Partner acting
alone; (ix) an amendment that the General Partner determines in its sole
discretion to be necessary, appropriate, proper, advisable or incidental to, or
in furtherance of, reflecting and accounting for the formation by the
Partnership of, or investment by the Partnership in, any corporation,
partnership, joint venture, limited liability company or other entity; (x) any
amendment to Section 11.1 that the General Partner determines in good faith;
(xi) any amendment that the General Partner determines to be necessary,
appropriate, proper, advisable or incidental to, or in furtherance of, curing
any ambiguity, omission, mistake, defect or inconsistency; or (xii) any other
amendments that the General Partner determines to be substantially similar to
the foregoing. If an amendment has been approved in accordance with this
Agreement, such amendment shall be adopted and effective with respect to all
Partners.  Upon obtaining such approvals as may be required by this Agreement,
and without further action or execution on the part of any other Partner or
other Person, any amendment to this Agreement may be implemented and reflected
in a writing executed solely by the General Partner and the Limited Partners
shall be deemed a party to and bound by such amendment.

 

(b)                                 No failure or delay by any party in
exercising any right, power or privilege hereunder (other than a failure or
delay beyond a period of time specified herein) shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Law.

 

(c)                                  The General Partner may, in its sole
discretion, unilaterally amend this Agreement on or before the effective date of
the final regulations to provide for (i) the election of a safe harbor under
Proposed Treasury Regulation Section 1.83-3(l) (or any similar provision) under
which the fair market value of a partnership interest (or interest in an entity
treated as a partnership for U.S. federal income tax purposes) that is
Transferred is treated as being equal to the liquidation value of that interest,
(ii) an agreement by the Partnership and each of its Partners to comply with all
of the requirements set forth in such regulations and Notice 2005-43 (and any
other guidance provided by the Internal Revenue Service with respect to such
election) with respect to all partnership interests (or interest in an entity
treated as a partnership for U.S. federal income tax purposes) Transferred in
connection with the performance of services while the election remains
effective, (iii) the allocation of items of income, gains, deductions and losses
required by the final regulations similar to Proposed Treasury
Regulation Section 1.704-1(b)(4)(xii)(b) and (c), and (iv) any other related
amendments.

 

(d)                                 Except as may be otherwise required by Law
in connection with the winding-up, liquidation, or dissolution of the
Partnership, each Partner hereby irrevocably waives any and all rights that it
may have to maintain an action for judicial accounting or for partition of any
of the Partnership’s property.

 

37

--------------------------------------------------------------------------------


 

Section 11.7                             No Third Party Beneficiaries.  This
Agreement shall be binding upon and inure solely to the benefit of the parties
hereto and their permitted assigns and successors and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity, any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement (other than pursuant to Section 10.2 hereof); provided
that subject to and with effect from enactment of the Contracts (Rights of Third
Parties) Law, 2014 (the “Third Party Rights Law”), each Covered Person may
enforce directly its rights pursuant to this Agreement subject to and in
accordance with the provisions of the Third Party Rights Law.

 

Notwithstanding any other term of this Agreement, the consent of any Person who
is not a party to this Agreement (including any Covered Person) is not required
for any variation of, amendment to, or release, rescission, or termination of,
this Agreement.

 

Section 11.8                             Power of Attorney.  Each Limited
Partner, by its execution hereof, hereby makes, constitutes and appoints the
General Partner as its true and lawful agent and attorney in fact, with full
power of substitution and full power and authority in its name, place and stead,
to make, execute, sign, acknowledge, swear to, record and file (a) this
Agreement and any amendment to this Agreement that has been adopted as herein
provided; (b) the Registration Statement and all amendments thereto required or
permitted by law or the provisions of this Agreement; (c) all certificates and
other instruments (including consents and ratifications which the Limited
Partners have agreed to provide upon a matter receiving the agreed support of
Limited Partners) deemed advisable by the General Partner to carry out the
provisions of this Agreement (including the provisions of Section 8.5) and Law
or to permit the Partnership to become or to continue as a limited partnership
or partnership wherein the Limited Partners have limited liability in each
jurisdiction where the Partnership may be doing business; (d) all instruments
that the General Partner deems appropriate to reflect a change or modification
of this Agreement or the Partnership in accordance with this Agreement,
including the admission of additional Limited Partners or substituted Limited
Partners pursuant to the provisions of this Agreement; (e) all conveyances and
other instruments or papers deemed advisable by the General Partner to effect
the liquidation and termination of the Partnership; and (f) all fictitious or
assumed name certificates required or permitted (in light of the Partnership’s
activities) to be filed on behalf of the Partnership.  This power of attorney is
granted to secure obligations of each Limited Partner and a proprietary interest
of the General Partner, and as such will be irrevocable.

 

Section 11.9                             Letter Agreements; Schedules. 
Notwithstanding any other provision of this Agreement (including Section 11.6),
the General Partner may, or may cause the Partnership to, without the approval
of any other Person, enter into separate letter agreements with individual
Limited Partners with respect to Total Percentage Interests, Capital
Contributions or any other matter, which have the effect of establishing rights
under, or supplementing, the terms of, this Agreement.  The Partnership may from
time to time execute and deliver to the Limited Partners schedules which set
forth the then current Capital Contributions and Total Percentage Interests of
the Limited Partners and any other matters deemed appropriate by the General
Partner.  Such schedules shall be for information purposes only and shall not be
deemed to be part of this Agreement for any purpose whatsoever.

 

Section 11.10                      Governing Law; Separability.  This Agreement
shall be governed by and construed in accordance with the laws of the Cayman
Islands.  In particular, it shall be construed

 

38

--------------------------------------------------------------------------------


 

to the maximum extent possible to comply with all of the mandatory terms and
conditions of the ELP Law.  If, nevertheless, it shall be determined by a court
of competent jurisdiction that any provision or wording of this Agreement shall
be invalid or unenforceable under such ELP Law or other applicable Law, such
invalidity or unenforceability shall not invalidate the entire Agreement.  In
that case, this Agreement shall be construed so as to limit any term or
provision so as to make it enforceable or valid within the requirements of any
applicable Law, and, in the event such term or provision cannot be so limited,
this Agreement shall be construed to omit such invalid or unenforceable
provisions.

 

Section 11.11                      Notices.  All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
given (and shall be deemed to have been duly given upon receipt) by delivery in
person, by courier service, by fax, by electronic mail, by registered or
certified mail (postage prepaid) or by any communication permitted by the ELP
Law to the respective parties if addressed to a Person at such Person’s address
as set forth on the signature pages hereto or at such other address for a party
as shall be specified in any notice given in accordance with this
Section 11.11.  Sections 8 and 19(3) of the Electronic Transactions Law shall
not apply to this Agreement.

 

Section 11.12                      Counterparts.  This Agreement may be executed
and delivered in any number of counterparts (including by facsimile or
electronic transmission), each of which shall be an original and all of which
together shall constitute a single instrument.

 

Section 11.13                      Cumulative Remedies.  Rights and remedies
under this Agreement are cumulative and do not preclude use of other rights and
remedies available under applicable Law.

 

Section 11.14                      Entire Agreement.  This Agreement, the
Registration Statement, the Supplemental Agreements and the letter agreements
referred to in Section 11.9 embody the entire agreement and understanding of the
parties hereto in respect of the subject matter contained herein and supersede
all prior agreements and understandings between the parties with respect to such
subject matter.  There are no restrictions, promises, representations,
warranties, covenants or undertakings, other than those expressly set forth or
referred to herein or therein.  Each party hereto acknowledges, represents, and
warrants that (a) each such party hereto and such party’s independent counsel
have reviewed this Agreement; and (b) any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not apply
in the interpretation of this Agreement.

 

Section 11.15                      Partnership Status.  The parties intend to
treat the Partnership as a partnership for U.S. federal income tax purposes.

 

Section 11.16                      Limited Partner Representations.

 

(a)                                 Each Partner understands and agrees that:

 

(i)                                     The Units evidenced by this Agreement
have not been registered under the Securities Act of 1933, 15 U.S.C. § 15b et
seq., the Delaware Securities Act, the California Corporate Securities Law of
1968 or any other state securities Laws (collectively, the “Securities Acts”)
because the Partnership is issuing interests in reliance upon the exemptions

 

39

--------------------------------------------------------------------------------


 

from the registration requirements of the Securities Acts providing for issuance
of securities not involving a public offering;

 

(ii)                                  The Partnership has relied upon the
representation made by each Limited Partner that such Limited Partner’s interest
is to be held by such Limited Partner for investment;

 

(iii)                               The Partnership is under no obligation to,
and has no intention to,  register the interests or to assist the Limited
Partners in complying with any exemption from registration under the Securities
Acts if such Limited Partner should at a later date wish to dispose of such
Limited Partner’s interest;

 

(iv)                              The Partnership has not requested a tax ruling
from the Internal Revenue Service or any other tax authority nor an opinion of
counsel with respect to the tax status of the Partnership or as to the treatment
of its formation, issuance of interests, or other transactions of the
Partnership, and no assurances have been made that the treatment which the
Partnership intends to or does take with respect to such items will be accepted
by the Internal Revenue Service upon examination and audit; and

 

(v)                                 Such Limited Partner has been advised to
obtain independent counsel to advise such Limited Partner individually in
connection with the drafting, preparation and negotiation of this Agreement. 
The attorneys, accountants and other experts who perform services for any
Limited Partner may also perform services for the Partnership.  To the extent
that any of the foregoing representation constitutes a conflict of interest, the
Partnership and each Limited Partner hereby expressly waive any such conflict of
interest.

 

(b)                                 Each Limited Partner represents and warrants
as follows:

 

(i)                                     Such Limited Partner is acquiring the
interests for such Limited Partner’s own account, for investment purposes only,
and not with a view to or for the resale, distribution or fractionalization
thereof, in whole or in part, and no other Person has a direct or indirect
beneficial interest therein;

 

(ii)                                  Such Limited Partner is an “accredited
investor” as defined in Rule 501(a) of Regulation D promulgated by the
Securities Acts; and

 

(iii)                               The execution, delivery and performance of
this Agreement have been duly authorized by such Limited Partner.

 

ARTICLE XII

 

TERMS, PREFERENCES, RIGHTS, POWERS AND DUTIES OF THE SERIES A PREFERRED MIRROR
UNITS

 

Section 12.1                             Designation.

 

The Series A Preferred Mirror Units are hereby designated and created as a
series of Preferred Units hereunder.  Each Series A Preferred Mirror Unit shall
be identical in all respects to every other

 

40

--------------------------------------------------------------------------------


 

Series A Preferred Mirror Unit.  766,260 Series A Preferred Mirror Units shall
be initially issued by Partnership (acting by the General Partner in its sole
discretion and without the requirement of any prior consent of any Limited
Partner or any further action by a Limited Partner) to the General Partner
(acting in its own capacity).  It is the intention of the General Partner that
at all times the number of outstanding 7.00% Series A Preferred Units issued by
the Issuer equal the aggregate number of GP Mirror Units issued by the Ares
Operating Group entities.

 

Section 12.2                             Definitions.

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this ARTICLE XII.

 

“Ares Group” means the Ares Operating Group entities, the direct and indirect
parents (including, without limitation, general partners) of the Ares Operating
Group entities (the “Parent Entities”), any direct or indirect subsidiaries of
the Parent Entities or the Ares Operating Group entities, the general partner or
similar controlling entities of any investment or vehicle that is managed,
advised or sponsored by the Ares Group (an “Ares Fund”), and any other entity
through which any of the foregoing directly or indirectly conduct its business,
but shall exclude any company in which an Ares Fund has an investment. For
purposes of this definition “subsidiary” means, with respect to any Person, any
subsidiary of such Person that is or would be consolidated with such Person in
the preparation of segment information with respect to the combined financial
statements of such Person prepared in accordance with U.S. GAAP and shall not
include (x) any private equity or other investment fund or vehicle or (y) any
portfolio company of any such fund or vehicle.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York City are authorized or required by law to
close.

 

“Change of Control Event” has the meaning set forth in the Issuer Limited
Partnership Agreement.

 

“Distribution Payment Date” means March 31, June 30, September 30 and
December 31 of each year, commencing September 30, 2016.

 

“Distribution Period” is the period from and including a Distribution Payment
Date to, but excluding, the next Distribution Payment Date, except that the
initial Distribution Period commences on and includes June 8, 2016.

 

“Distribution Rate” means 7.00% per annum.

 

“GP Mirror Units” means, collectively, the Series A Preferred Mirror Units, the
7.00% Series Preferred Mirror Units of Ares Holdings L.P., the 7.00%
Series Preferred Mirror Units of Ares Domestic Holdings L.P., the 7.00%
Series Preferred Mirror Units of Ares Investments L.P., the 7.00%
Series Preferred Mirror Units of Ares Real Estate Holdings L.P. and any
preferred equity securities of a future Ares Operating Group entity with
economic terms consistent with the Series A Preferred Mirror Units.

 

“Junior Units” means the Class A Units and any other equity securities that the
Partnership may issue in the future ranking, as to the payment of distributions,
junior to the Series A Preferred Mirror Units.

 

41

--------------------------------------------------------------------------------


 

“Parity Units” means any Preferred Units that the Partnership may authorize or
issue, the terms of which provide that such securities shall rank equally with
the Series A Preferred Mirror Units with respect to payment of distributions and
distribution of assets upon a Dissolution Event.

 

“Permitted Jurisdiction” means the United States or any state thereof, Belgium,
Bermuda, Canada, Cayman Islands, France, Germany, Gibraltar, Ireland, Italy,
Luxembourg, the Netherlands, Switzerland, the United Kingdom or British Crown
Dependencies, any other member country of the Organisation for Economic
Co-operation and Development, or any political subdivision of any of the
foregoing.

 

“Permitted Reorganization” means (i) the voluntary or involuntary liquidation,
dissolution or winding up of any of the Partnership’s subsidiaries or upon any
reorganization of the Partnership into another limited liability entity pursuant
to provisions of this Agreement that allows the Partnership to convert, merge or
convey our assets to another limited liability entity with or without limited
partner approval (including a merger or conversion of our partnership into a
corporation if the General Partner determines in its sole discretion that it is
no longer in the interests of the Partnership to continue as a partnership for
U.S. federal income tax purposes) or (ii) the Partnership engages in a
reorganization, merger or other transaction in which a successor to the
Partnership issues equity securities to the Series A Holders that have rights,
powers and preferences that are substantially similar to the rights, powers and
preferences of the Series A Preferred Mirror Units pursuant to provisions of
this Agreement that allow the Partnership to do so without limited partner
approval.

 

“Permitted Transfer” means the sale, conveyance, exchange or transfer, for cash,
units of capital stock, securities or other consideration, of all or
substantially all of the Partnership’s property or assets or the consolidation,
merger or amalgamation of the Partnership with or into any other entity or the
consolidation, merger or amalgamation of any other entity with or into the
Partnership.

 

“Series A Holder” means a holder of Series A Preferred Mirror Units.

 

“Series A Liquidation Preference” means $25.00 per Series A Preferred Mirror
Unit. The Series A Liquidation Preference shall be the “Liquidation Preference”
with respect to the Series A Preferred Mirror Units.

 

“Series A Liquidation Value” means the sum of the Series A Liquidation
Preference and declared and unpaid distributions, if any, to, but excluding, the
date of the Dissolution Event on the Series A Preferred Mirror Units.

 

“Series A Record Date” means, with respect to any Distribution Payment Date, the
March 15, June 15, September 15 or December 15, as the case may be, immediately
preceding the relevant March 31, June 30, September 30 or December 31
Distribution Payment Date, respectively.

 

“Substantially All Merger” means a merger or consolidation of one or more of the
Ares Operating Group entities with or into another Person that would, in one or
a series of related transactions, result in the transfer or other disposition,
directly or indirectly, of all or substantially all of the combined assets of
the Ares Operating Group taken as a whole to a Person that is not an Ares
Operating Group entity immediately prior to such transaction.

 

“Substantially All Sale” means a sale, assignment, transfer, lease or
conveyance, in one or a series of related transactions, directly or indirectly,
of all or substantially all of the assets of the Ares Operating Group taken as a
whole to a Person that is not an Ares Operating Group entity immediately prior
to such transaction.

 

42

--------------------------------------------------------------------------------


 

“Voting Preferred Units” means any series of Parity Units that is designated as
a “Voting Preferred Unit” from time to time.

 

Section 12.3                             Distributions.

 

(a)                                 The Series A Holders shall be entitled to
receive with respect to each Series A Preferred Mirror Unit, when, as and if
declared by the General Partner in its sole discretion out of funds legally
available therefor, non-cumulative quarterly cash distributions on the
applicable Distribution Payment Date that corresponds to the Record Date for
which the General Partner has declared a distribution, if any, at a rate per
annum equal to the Distribution Rate (subject to Section 12.6 of this Agreement)
of the Series A Liquidation Preference.  Such distributions shall be
non-cumulative, and Series A Holders shall not be entitled to distributions to
the extent that such distributions would be expected to cause the Capital
Accounts of such Series A Holders to be less than $0, taking into account
reasonably expected allocations of Gross Ordinary Income for the taxable year of
such distribution. If a Distribution Payment Date is not a Business Day, the
related distribution (if declared) shall be paid on the next succeeding Business
Day with the same force and effect as though paid on such Distribution Payment
Date, without any increase to account for the period from such Distribution
Payment Date through the date of actual payment. Distributions payable on the
Series A Preferred Mirror Units for the initial Distribution Period and any
period less than a full Distribution Period shall be computed on the basis of a
360-day year consisting of twelve 30-day months and the actual number of days
elapsed in such period.  Declared distributions will be payable on the
relevant Distribution Payment Date to Series A Holders as they appear on the
Partnership’s register at the close of business, New York City time, on the
Series A Record Dates, provided that if the Series A Record Date is not
a Business Day, the declared distributions will be payable on the relevant
Distribution Payment Date to the Series A Holders as it appears on the
Partnership’s register at the close of business, New York City time on
the Business Day immediately preceding such Series A Record Date.

 

(b)                                 So long as any Series A Preferred Mirror
Units are outstanding, (i) no distribution, whether in cash or property, may be
declared or paid or set apart for payment on the Junior Units for the
then-current quarterly Distribution Period (other than distributions paid
in Junior Units or options, warrants or rights to subscribe for or
purchase Junior Units) and (ii) the Partnership and its subsidiaries shall not
directly or indirectly repurchase, redeem or otherwise acquire for consideration
any Junior Units, unless, in each case, distributions have been declared and
paid or declared and set apart for payment on GP Mirror Units for the
then-current quarterly Distribution Period, other than, in each case
(x) repurchases, redemptions or other acquisitions of Junior Units for Common
Units pursuant to the Exchange Agreement or otherwise, (y) grants or vesting of
awards under the Issuer’s or its subsidiaries’ equity incentive plans and
(z) repurchases, redemptions or other acquisitions of Junior Units pursuant to
any put or call agreements existing on June 8, 2016 (including any amendments,
modifications or replacements thereof that do not adversely affect the Series A
Holders).

 

(c)                                  The General Partner, or a duly authorized
committee thereof, may, in its sole discretion, choose to pay distributions on
the Series A Preferred Mirror Units without the payment of any distributions on
any Junior Units.

 

43

--------------------------------------------------------------------------------


 

(d)                                 When distributions are not declared and paid
(or duly provided for) on any Distribution Payment Date (or, in the case
of Parity Units having distribution payment dates different from the
Distribution Payment Dates pertaining to the Series A Preferred Mirror Units, on
a distribution payment date falling within the related Distribution Period) in
full upon the Series A Preferred Mirror Units or any other Parity Units, all
distributions declared upon the Series A Preferred Mirror Units and all such
Parity Units payable on such Distribution Payment Date (or, in the case
of Parity Units having distribution payment dates different from the
Distribution Payment Dates, on a distribution payment date falling within the
related Distribution Period) shall be declared pro rata so that the respective
amounts of such distributions shall bear the same ratio to each other as all
declared and unpaid distributions per Unit on the Series A Preferred Mirror
Units and all accumulated unpaid distributions on all Parity Units payable on
such Distribution Payment Date (or in the case of non-cumulative Parity Units,
unpaid distributions for the then-current Distribution Period (whether or not
declared) and in the case of Parity Units having distribution payment dates
different from the Distribution Payment Dates pertaining to the Series A
Preferred Mirror Units, on a distribution payment date falling within the
related Distribution Period) bear to each other.

 

(e)                                  No distributions may be declared or paid or
set apart for payment on any Series A Preferred Mirror Units if at the same time
any arrears exist or default exists in the payment of distributions on any
outstanding Units ranking, as to the payment of distributions and distribution
of assets upon a Dissolution Event, senior to the Series A Preferred Mirror
Units, subject to any applicable terms of such outstanding Units, subject to any
applicable terms of such Outstanding Units.

 

(f)                                   A Series A Holder shall not be entitled to
any distributions, whether payable in cash or property, other than as provided
in this Agreement and shall not be entitled to interest, or any sum in lieu of
interest, in respect of any distribution payment, including any such payment
which is delayed or foregone, including any such payment which is delayed or
foregone.

 

(g)                                  The Partners intend that no portion of the
distributions paid to a Series A Holder pursuant to this Section 12.3 shall be
treated as a “guaranteed payment” within the meaning of Section 707(c) of the
Code, and no Partner shall take any position inconsistent with such intention,
except if there is a change in applicable law or final determination by the
Internal Revenue Service that is inconsistent with such intention.

 

Section 12.4                             Rank.

 

The Series A Preferred Mirror Units shall rank, with respect to payment of
distributions and distribution of assets upon a Dissolution Event:

 

(a)                                 junior to all of the Partnership’s existing
and future indebtedness and any equity securities, including Preferred Units,
that the Partnership may authorize or issue, the terms of which provide that
such securities shall rank senior to the Series A Preferred Mirror Units with
respect to payment of distributions and distribution of assets upon a
Dissolution Event;

 

(b)                                 equally to any Parity Units; and

 

44

--------------------------------------------------------------------------------


 

(c)                                  senior to any Junior Units.

 

Section 12.5                             Redemption.

 

(a)                                 If the Issuer redeems its 7.00% Series A
Preferred Units, then the Partnership may redeem the Series A Preferred Mirror
Units, in whole or in part, at a redemption price equal to the Series A
Liquidation Preference plus an amount equal to declared and unpaid distributions
from the Distribution Payment Date immediately preceding the redemption date to,
but excluding, the redemption date. If less than all of the outstanding Series A
Preferred Mirror Units are to be redeemed, the General Partner shall select the
Series A Preferred Mirror Units to be redeemed from the outstanding Series A
Preferred Mirror Units not previously called for redemption by lot or pro
rata (as nearly as possible).

 

(b)                                 If the Issuer redeems its 7.00% Series A
Preferred Units pursuant to a Change of Control Event, then the Partnership may,
in the General Partner’s sole discretion, redeem the Series A Preferred Mirror
Units, in whole but not in part, out of funds legally available therefor, at a
redemption price equal to $25.25 per Series A Preferred Mirror Unit plus an
amount equal to the declared and unpaid distributions.  So long as funds
sufficient to pay the redemption price for all of the Series A Preferred Mirror
Units called for redemption have been set aside for payment, from and after the
redemption date, such Series A Preferred Mirror Units called for redemption
shall no longer be deemed outstanding, and all rights of the Series A Holders
thereof shall cease other than the right to receive the redemption price,
without interest.

 

(c)                                  Without limiting clause (b) of this
Section 12.5, if the Partnership shall deposit on or prior to any date fixed for
redemption of Series A Preferred Mirror Units, with any bank or trust company,
as a trust fund, a fund sufficient to redeem the Series A Preferred Mirror Units
called for redemption, with irrevocable instructions and authority to such bank
or trust company to pay on and after the date fixed for redemption or such
earlier date as the General Partner may determine, to the respective Series A
Holders, the redemption price thereof, then from and after the date of such
deposit (although prior to the date fixed for redemption) such Series A
Preferred Mirror Units so called shall be deemed to be redeemed and such deposit
shall be deemed to constitute full payment of said Series A Preferred Mirror
Units to the holders thereof and from and after the date of such deposit said
Series A Preferred Mirror Units shall no longer be deemed to be outstanding, and
the holders thereof shall cease to be holders of Units with respect to such
Series A Preferred Mirror Units, and shall have no rights with respect thereto
except only the right to receive from said bank or trust company, on the
redemption date or such earlier date as the General Partner may determine,
payment of the redemption price of such Series A Preferred Mirror Units without
interest.

 

Section 12.6                             Distribution Rate.

 

If the distribution rate per annum on the 7.00% Series A Preferred Units issued
by the Issuer shall increase pursuant to Section 16.6 of the Issuer Limited
Partnership Agreement, then the Distribution Rate shall increase by the same
amount beginning on the same date as set forth in Article XVI of the Issuer
Limited Partnership Agreement.

 

45

--------------------------------------------------------------------------------


 

Section 12.7                             Voting.

 

Notwithstanding any other provision of this Agreement or the Act, the Series A
Preferred Mirror Units shall not have any relative, participating, optional or
other voting, consent or approval rights or powers, and the vote, consent or
approval of the Series A Holders shall not be required for the taking of any
Partnership action. The Partnership may, from time to time, issue additional
Series A Preferred Mirror Units.

 

Section 12.8                             Liquidation Rights.

 

(a)                                 Upon any Dissolution Event, after payment or
provision for the liabilities of the Partnership (including the expenses of such
Dissolution Event) and the satisfaction of all claims ranking senior to the
Series A Preferred Mirror Units in accordance with Article IX of this Agreement,
the Series A Holders shall be entitled to receive out of the assets of the
Partnership or proceeds thereof available for distribution to Partners, before
any payment or distribution of assets is made in respect of Junior Units,
distributions equal to the lesser of (x) the Series A Liquidation Value and
(y) the positive balance in their Capital Accounts (to the extent such positive
balance is attributable to ownership of the Series A Preferred Mirror Units and
after taking into account allocations of Gross Ordinary Income to the Series A
Holders pursuant to Section 5.5(d) of this Agreement for the taxable year in
which the Dissolution Event occurs). Upon a Dissolution Event, or in the event
that any Ares Operating Group entity liquidates, dissolves or winds up, no Ares
Operating Group entity may declare or pay or set apart payment on its Junior
Units unless the outstanding liquidation preference on all outstanding GP Mirror
Units of each Ares Operating Group entity have been repaid via redemption or
otherwise.

 

(b)                                 Upon a Dissolution Event, after
each Series A Holder receives a payment equal to the positive balance in its
Capital Account (to the extent such positive balance is attributable to
ownership of the Series A Preferred Mirror Units and after taking into account
allocations of Gross Ordinary Income to the Series A Holders pursuant to
Section 5.5(d) of this Agreement for the taxable year in which the Dissolution
Event occurs), such Series A Holder shall not be entitled to any further
participation in any distribution of assets by the Partnership.

 

(c)                                  For the purposes of this Section 12.8, a
Dissolution Event shall not be deemed to have occurred in connection with
(i) a Substantially All Merger or a Substantially All Sale whereby an Ares
Operating Group entity is the surviving Person or the Person formed by such
transaction is organized under the laws of a Permitted Jurisdiction and has
expressly assumed all of the obligations under the GP Mirror Units, (ii) the
sale or disposition of an Ares Operating Group entity (whether by merger,
consolidation or the sale of all or substantially all of its assets) if such
sale or disposition is not a Substantially All Merger or Substantially All Sale,
(iii) the sale or disposition of an Ares Operating Group entity should such Ares
Operating Group entity not constitute a “significant subsidiary” of
the Issuer under Rule 1-02(w) of Regulation S-X promulgated by the Securities
and Exchange Commission, (iv) an event where the Series A Preferred Mirror Units
have been fully redeemed pursuant to the terms of this Agreement or if proper
notice of redemption of the Series A Preferred Mirror Units has been given and
funds sufficient to pay the redemption price for all of the Series A Preferred
Mirror Units called for redemption have been set aside for payment pursuant this
Agreement, (v) transactions where the assets of the Ares Operating Group entity
being liquidated, dissolved or wound up are immediately contributed to another
Ares Operating Group entity or a subsidiary thereof, and (vi)

 

46

--------------------------------------------------------------------------------


 

with respect to an Ares Operating Group entity, a Permitted Transfer or
a Permitted Reorganization.

 

(d)                                 A Permitted Transfer will not be deemed to
be a voluntary or involuntary liquidation, dissolution or winding up of the
Partnership, notwithstanding that for other purposes, such as for tax purposes,
such an event may constitute a liquidation, dissolution or winding up.

 

Section 12.9                             Amendments and Waivers.

 

The provisions of this Article XII may be amended, supplemented, waived or
modified in accordance with the provisions of Section 11.6 of the Agreement;
provided that any amendment, supplement, waiver or modification of this
Article XII that relates to the economic terms of the Series A Preferred Mirror
Units and is not consistent with a corresponding amendment, supplement, waiver
or modification of Article XVI of the Issuer Limited Partnership Agreement shall
require the consent of the Limited Partners that own a majority of the Class A
Units then outstanding.

 

Section 12.10                      No Conversion.

 

The Series A Preferred Mirror Units are not convertible into Class A Units or
any other class or series of interests or any other security of the Partnership.

 

Section 12.11                      No Third Party Beneficiaries.

 

The provisions of Section 11.7 of the Agreement shall apply to this Article XII
without limitation.

 

[Remainder of Page Intentionally Left Blank]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed and delivered as a deed by their
respective authorized officers, in each case as of the date first above stated.

 

 

GENERAL PARTNER:

 

Executed and delivered as a deed by

 

 

 

AOF HOLDCO LLC

 

 

 

By: Ares Offshore Holdings, Ltd., its sole member

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Signatory

 

 

 

 

 

Address:

 

 

 

2000 Avenue of the Stars

 

Los Angeles, CA 90067

 

 

 

 

 

In the presence of:

 

 

 

 

 

Witness

/s/ Cindy Bloch

 

Name: Cindy Bloch

 

Title: Executive Assistant

 

 

 

 

 

Address:

 

 

 

2000 Avenue of the Stars

 

Los Angeles, CA 90067

 

[Signature Page to Ares Offshore Holdings L.P. — Second A&R Agreement of
Exempted LP]

 

--------------------------------------------------------------------------------


 

 

LIMITED PARTNERS:

 

 

 

 

 

ARES OWNERS HOLDINGS L.P.

 

 

 

By: Ares Partners Holdco LLC, its General Partner

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Signatory

 

 

 

 

 

Address:

 

 

 

2000 Avenue of the Stars

 

Los Angeles, CA 90067

 

 

 

 

 

In the presence of:

 

 

 

 

 

Witness

/s/ Cindy Bloch

 

Name: Cindy Bloch

 

Title: Executive Assistant

 

 

 

 

 

Address:

 

 

 

2000 Avenue of the Stars

 

Los Angeles, CA 90067

 

[Signature Page to Ares Offshore Holdings L.P. — Second A&R Agreement of
Exempted LP]

 

--------------------------------------------------------------------------------


 

 

ALLEGHANY INSURANCE HOLDINGS LLC

 

 

 

 

 

By:

/s/ Joseph P. Brandon

 

 

Name: Joseph P. Brandon

 

 

Title: President and CEO

 

 

 

 

 

 

 

Address:

 

 

 

c/o Alleghany Corporation

 

1411 Broadway, 34th Floor

 

New York, NY 10018

 

 

 

 

 

In the presence of:

 

 

 

 

 

Witness

/s/ Christopher K. Dalrymple

 

Name: Christopher K. Dalrymple

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

 

 

Address:

 

 

 

c/o Alleghany Corporation

 

1411 Broadway, 34th Floor

 

New York, NY 10018

 

[Signature Page to Ares Offshore Holdings L.P. — Second A&R Agreement of
Exempted LP]

 

--------------------------------------------------------------------------------